ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_08_FR.txt. 211

OPINION INDIVIDUELLE DE M. WEERAMANTRY

[Traduction]

TABLE DES MATIÈRES

INTRODUCTION
Rôle particulier de l’équité dans la présente affaire
PARTIE A. COMPETENCE GENERALE DE LA COUR EN MATIÈRE D’EQUITE

Problèmes conceptuels que soulève le recours à l’équité
Questions que soulève I’emploi de la notion d’équité par la Cour

Analyse de l’équité par rapport à la délimitation maritime
I. L'application de l'équité
a) Les principes équitables
b) Les procédures équitables

c) Les méthodes équitables
d) Les résultats équitables

II. L’inapplicabilité de l'équité comme système extérieur au
droit

a) L'équité en common law
b) L’équité dans les systèmes de tradition romaniste
III. Les catégories d’équité
a) L’équité ex aequo et bono
b) L’équité absolue
c) L’équité praeter legem
d) L’équité infra legem (également qualifiée équité intra
legem ou équité secundum legem)
e) L’équité contra legem
IV. Comment l'équité s’introduit dans le droit international

a) L’équité à laquelle les traités obligent à recourir

b) L’équité reflétée dans le droit international coutumier
c) L’équité en tant que principe général du droit

a) L’équité dans la jurisprudence

e) L’équité dans la doctrine

f) L’équité en tant que justice

g) L’équité introduite par la Charte des Nations Unies

h) L’équité dans la pratique des Etats

V. Recours à l’équité à priori et à posteriori

a) Le recours positif ou à priori à l’équité en vue de
parvenir à un résultat

b) Le recours négatif ou à posteriori à l'équité pour véri-
fier un résultat

Paragraphes
1-11

5-11
12-165

12-19
20

21-165
21-42

22-24
25-27
28-30
31-42

43-51

47-48
49-51

52-73

53-61
62-64
65-68

69-72
73

74-102

75-77
78-80
81-86
87-90

91-93
94-98

99-101
102

103-109

103
104-109

177
DELIMITATION MARITIME (OP. IND. WEERAMANTRY)

VI. Les utilisations de l’équité

a) L’équité comme base d’une justice «individualisée »

b) L’équité comme introduisant dans le processus des
considérations d’impartialité, de raison et de bonne
foi

c) L’équité comme base de certains principes spécifi-
ques de raisonnement juridique

d) L’équité comme fournissant des normes pour l’allo-
cation et le partage de ressources et d'avantages

e) L’équité comme moyen de parvenir à une justice
distributive

VII. Comment intervient l'équité

a) Mise en balance des intérêts des Parties

b) Interprétation équitable d’une règle de droit ou d’un
traité ou d’un ensemble de faits

c) Modération de l’application de règles strictes

d) Choix d’un principe équitable

e) Exercice du pouvoir discrétionnaire du juge

J) Suppléance des lacunes et des interstices du droit

g) Application de procédures équitables

h) Application de principes équitables faisant déja
partie du droit

i) Utilisation a contrario pour vérifier un résultat

VIII. Les stades de l’élaboration d’une décision en équité

a) Définition de la zone en litige

b) La phase préparatoire de la réunion des circons-
tances pertinentes

c) La phase de décision

d) La phase de confirmation

Incertitudes dans l’utilisation de l’équité

a) Absence de mécanisme de quantification précise

b) Manque de précision de la portée de l’équité

c) Absence de cristallisation des résultats équitables

d) Caractère évolutif du droit de la mer

e) Le recours à des procédures axées sur les faits plutôt que sur
les règles

PARTIE B. MENTIONS PARTICULIÈRES DE L’ÉQUITÉ EN MATIÈRE DE DÉLI-
MITATION MARITIME

Reconnaissance de longue date de l’équité en droit de la mer
L’équité dans la convention de Genève de 1958
L’équité dans la convention de Montego Bay de 1982
La liste des catégories des facteurs pertinents n’est pas close
Le principe de l’équidistance
i) Est-ce une règle obligatoire?
ii) A-t-elle priorité sur les autres facteurs?
iii) Est-elle sur un plan d’égalité avec les autres facteurs ?

Le principe des « circonstances spéciales »

212

110-121
113-115

116
117
118-120

121
122-146
122-128

129-132
133-135
136-139
140-142
143
144

145
146

147-155
148

149-150
151-153
154-155

156-165

157-158
159
160
161-162

163-165

166-232

166-170
171-177
178-180
181-189
190-203

192-196
197-199
200-203

204-207

178
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY)

Le principe des « circonstances pertinentes »
a) La population
b) Les facteurs économiques
c) la pratique des Etats
d) Le facteur des glaces
e) Lasécurité nationale
f) La conduite des parties
g) La disproportion des longueurs de côtes

PARTIE C. L’EQUITE CONSIDÉRÉE SELON UNE PERSPECTIVE UNIVERSELLE

213

208-232

213-218
219
220-224

- 225-227

228
229-230
231-232

233-248

179
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 214

INTRODUCTION

1. Les observations qui suivent indiquent les raisons pour lesquelles je
suis en accord avec l’arrêt de la Cour. Comme celui-ci fait souvent appel à
la notion d’équité, je consacrerai quelques développements au contenu
jurisprudentiel de ce concept et à son application pratique en m’efforçant
de rester dans le cadre d’une opinion individuelle.

2. Cela étant, il n’y a pas lieu de récapituler ici les diverses circons-
tances de fait qui sont exposées dans l’arrêt. Je tenterai plutôt d'examiner
l’application de l’équité à ces faits en expliquant pourquoi j’approuve
les méthodes employées par la Cour et les conclusions auxquelles elle
est parvenue.

3. L'analyse qui suit s'inscrit dans la perspective de l’importante œuvre
de création que la Cour a accomplie en posant les fondements d’une juris-
prudence en matière d'équité pour un droit de la mer en pleine évolution.
Il est fort possible que ce qui «apparaît à première vue comme un fouillis
d’éléments différents et disparates»! nous donne, à y regarder de plus
près, quelques orientations utiles pour statuer sur des affaires analogues à
celle-ci.

4. Cette opinion porte principalement sur la délimitation mari-
time, mais sans s’interdire, à l’occasion, des aperçus plus larges sur
l'équité en général. Cela est d’autant plus nécessaire que l’application de
l'équité dans le domaine de la délimitation maritime soulève de vastes
problèmes de droit? et passe actuellement par une phase critique.

Rôle particulier de l'équité dans la présente affaire

5. L'arrêt de la Cour fait apparaître le recours à l’équité de différentes
manières, et à différents stades du processus de jugement.

' R. Y. Jennings, « Equity and Equitable Principles», dans Annuaire suisse de droit
international, vol. XLII (1986), p. 38. Voir aussi, du méme auteur, « The Principles
Governing Marine Boundaries », dans Staat und Volkerrechtsordnung, Festschrift für
Karl Doehring, 1989, p. 408.

2 Voir Mark W. Janis, « Equity in International Law », Encyclopedia of Public Interna-
tional Law, vol. 7, p. 76-77:

« L’application des principes d’équité dans ces affaires de délimitation maritime
a soulevé concernant le rôle de l’équité un débat qui ressemble assez à celui qui
avait marqué des manifestations précédentes de la pratique de l’équité. Certains
observateurs — souvent de tradition positiviste — ont reproché aux tribunaux
d’excéder leurs pouvoirs. »

3 M. Jennings évoque, au sujet de la délimitation maritime, de «sérieux problèmes
— on pourrait presque parler d’un malaise — qui affectent ce domaine du droit inter-
national aujourd’hui» («The Principles Governing Marine Boundaries», op. cit,
p. 398); voir aussi les critiques du recours à l'équité réunies par M. Bedjaoui dans
«L’«énigme » des «principes équitables » dans le droit des délimitations maritimes »,
Revista Española de Derecho Internacional, vol. XLII (1990), p. 376.

180
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 215

6. L’arrét définit la règle équidistance-circonstances spéciales de la
convention de 1958 comme une norme générale fondée sur des principes
équitables (par. 46) et examine la règle «principes équitables-circons-
tances pertinentes » relative à la délimitation d’un plateau continental ou
d’une zone de pêche, ou au tracé d’une ligne unique de délimitation à
toutes fins (par. 56). Il examine également l’effet de la règle coutumiére
qui exige une délimitation fondée sur des principes équitables (par. 46
et 71).

7. La Cour accorde son attention à l’application de procédures équi-
tables (par. 92), à la réalisation d’une division équitable (par. 64), à la
nécessité de parvenir à un résultat équitable (par. 54 et 90), à la réalisation
d’une solution équitable (par. 65) et à l’opération qui consiste à dégager
cette solution (par. 63). Elle note le caractère équitable prima facie des
raisons sous-jacentes à la méthode de l’équidistance et la nécessité d’une
délimitation équitable pour tenir compte de la disparité des longueurs des
côtes (par. 65). Elle souligne qu’un résultat qui soit équitable en lui-même
constitue le but de toute délimitation maritime fondée sur le droit
(par. 70), et évoque l’équité de la ligne de délimitation (par. 62).

8. L’arrêt examine si une ligne donnée est «équitable dans son résul-
tat» (par. 62), et il y est dit que la ligne tracée par le Danemark à 200 milles
marins à partir des lignes de base du Groenland oriental produirait « des
effets inéquitables » (par. 87). Il prend note de l’argument de la Norvège
selon lequel la proportionnalité est le critère du caractère équitable d’un
résultat obtenu par d’autres moyens (par. 63) et des déclarations du Dane-
mark concernant «une méthode permettant d’aboutir à une ligne de déli-
mitation équitable» (par. 62). Il examine les résultats manifestement
inéquitables découlant de l'application de la ligne médiane (par. 68).

9. Il est fait expressément mention du pouvoir discrétionnaire que
confère à la Cour la nécessité de parvenir à un résultat équitable (par. 90).
Reconnaissant qu'il faut prendre des dispositions appropriées pour assu-
rer un accès équitable aux ressources halieutiques (par. 75, 91 et 92), la
Cour opère un partage selon lequel elle considère qu’elle pourrait ainsi
«répondre aux exigences de l'équité » (par. 92).

10. L’équité a donc joué un rôle tout à fait déterminant dans la décision
de la Cour, s'agissant de l’application de principes équitables, de procé-
dures équitables et de méthodes équitables. L’arrêt traduit un effort inten-
sif en vue de parvenir à une solution équitable et de vérifier le caractère
équitable de cette solution. La mise en œuvre de l’équité pour résoudre le
problème se fait par de multiples voies : droit conventionnel, droit interna-
tional coutumier et jurisprudence, pour n’en citer que quelques-unes.
Parmi les méthodes employées figurent à la fois l’utilisation à priori de
l’équité à la recherche d’un résultat possible et son utilisation à posteriori
pour vérifier un résultat ainsi obtenu.

11. Puisque, dans cette affaire, on a invoqué à la fois la jurisprudence
de la Cour concernant l’équité en général et ses applications particulières
dans le contexte du droit de la mer, ces deux aspects seront abordés dans
la présente opinion. Les applications spéciales qui accentuent l’impor-

181
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 216

tance de l’équité dans le droit de la mer tendent parfois à placer au second
plan l’applicabilité des principes généraux d’équité, qui jouent encore un
rôle décisif dans ce domaine. En minimisant l'importance des considéra-
tions générales en matière d'équité, surtout à cette phase initiale du déve-
loppement du droit de la mer, on risque d’entraver cette évolution à un
stade qui est peut-être le plus important pour sa formation. Nous accorde-
rons donc une certaine attention à l’examen des moyens par lesquels
l’équité, tant dans son acception générale que dans son application parti-
culière au droit de la mer, peut contribuer à la solution des divers
problèmes rencontrés en l’espèce.

PARTIE À. COMPETENCE GENERALE DE LA COUR EN MATIÈRE D’EQUITE
Problèmes conceptuels que soulève le recours à l'équité

12. La question de savoir si l'équité doit jouer un rôle en matière de
délimitation maritime a suscité des doutes de la part d’éminentes auto-
rités, tant judiciaires qu’académiques, et doit être étudiée sérieusement
si l’on veut pouvoir se fier à cette notion. Sur un plan plus général on
peut même se demander si, bien que l’équité soit manifestement une
composante du droit international public, son utilisation est vraiment
nécessaire ou utile, compte tenu de ses incertitudes, de la difficulté qu’il y
a à la définir et du manque de méthodes pour mesurer exactement ses
effets.

13. Telders, par exemple, a exprimé l’avis que, mise à part l'application
du principe de la bonne foi, l’équité n’a pas de signification juridique
spéciale!. Dans le cours qu'il a fait en 1933 à l’Académie de La Haye,
Ripert est même allé plus loin en déclarant: «L’équité est principe, mais
principe de morale et non principe du droit. »2

14. Certains membres de la Cour internationale de Justice ont méme
exprimé ce point de vue avec force dans leurs opinions. Par exemple,
M. Koretsky, Vice-Président, a affirmé a propos des affaires du Plateau
continental de la mer du Nord que l'équité, ayant «un caractère non pas
juridique, mais éthique», ne devrait pas étre appliquée par la Cour:

«Ti me semble qu’en introduisant une notion aussi vague dans la
jurisprudence de la Cour internationale, on risque d’ouvrir la voie a
des évaluations subjectives et donc parfois arbitraires, et que le régle-
ment des différends soumis à la Cour ne s’inspirerait plus alors des
règles et des principes généraux du droit international établi.»
(C.LJ. Recueil 1969, p. 166, opinion dissidente.)

! «Opzet van een boek over het internationale recht» (« Esquisse d’un livre sur le
droit international »), dans Verzamelde Geschriften (Recueil d’articles), La Haye, 1948,
p. 338.

2 Georges Ripert, «Les règles du droit civil applicables aux rapports internatio-
naux », Recueil des cours de l'Académie de droit international, t. 44 (1933-ID, p. 575.

182
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 217

Dans la méme affaire, M. Tanaka s’est exprimé avec plus de vigueur encore
en disant que: « Renvoyer à l’équité n’est rien d’autre qu’une pétition de
principe.» (C.I.J. Recueil 1969, p. 196, opinion dissidente.) D’autres criti-
ques! parlent de l’équité comme d’une doctrine « déroutée et déroutante »
ou d’«un paradoxe entortillé dans un mystère à l’intérieur d’une énigme »
ou l'ont qualifiée de paradoxale, circulaire, floue et dépourvue de défini-
tion précise.

15. Ces critiques de la notion d’équité peuvent se situer à trois niveaux:
celui du droit en général, celui du droit international et celui du droit de la
mer.

16. Au plan le plus général, l'équité a été considérée comme la source
du dynamisme qui est nécessaire au developpement du droit. Ainsi, pour
reprendre la formule de l’éminent comparatiste Puig Brutau : «l’équité est
un des noms sous lesquels se cache la force créatrice qui anime la vie du
droit »2.

17. Au plan du droit international, cette créativité est claire si l’on
considère que l’équité a été la source qui a donné au droit international le
concept de mandat et de régime de tutelle internationaux, de bonne foi, de
pacta sunt servanda, de jus cogens, d’enrichissement sans cause, de rebus
sic stantibus et d’abus de droit. Et l’avenir lui réserve, nul doute, un rôle
vital tout aussi créateur.

18. Dans un contexte plus particulier, celui du droit de la mer, l’équité
semble pouvoir contribuer si largement au développement de cette
branche relativement nouvelle du droit international qu’on a pu dire que

«les principes équitables se présentent en définitive comme un arse-
nal juridique dans lequel le juge puise les outils permettant d’identi-
fier, d’évaluer, de comprendre et de satisfaire des circonstances
reconnues juridiquement pertinentes dans une espéce détermi-
née »3,

19. Ce qui suit est une analyse des outils grâce auxquels l’équité aide à
identifier, évaluer et comprendre les circonstances de telle ou telle affaire
et à leur donner effet. Nous verrons ensuite si, dans la pratique, les incerti-
tudes liées à l’équité empêchent d’en faire un outil pour régler des affaires
comme celle-ci.

Questions que soulève l'emploi de la notion d'équité par la Cour

20. Cette analyse est axée sur les aspects suivants du recours à l'équité
dans l'arrêt:

! Citées par M. Bedjaoui dans « L’« énigme» des «principes équitables» dans le
droit des délimitations maritimes », op. cit., p. 376.

2 «Juridical Evolution and Equity », dans Essays in Jurisprudence in Honor of Roscoe
Pound, 1962, p. 84.

3 Bedjaoui, op. cit., p. 384.

183
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 218

Comme la plupart des autres décisions en matière de délimitation
maritime, l'arrêt de la Cour tire de l’équité non seulement des prin-
cipes mais aussi des procédures et des méthodes, et des critères pour
apprécier les solutions auxquelles on est arrivé à titre provisoire. Le
même mot «équité» couvre toutes ces applications, dont certaines
sont très différentes des autres.

Le terme «équité », tel qu’il est employé par la Cour et, de façon géné-
rale, en droit international et en matière de délimitations maritimes,
n’a pas le même sens que quand il sert à désigner un système correctif
distinct du droit. Ce dernier sens n’est pas celui du mot «équité»
lorsqu'il apparaît, à maintes reprises, dans l’arrêt et il faut garder cette
distinction à l’esprit si l’on veut comprendre le rôle de l’équité dans la
présente affaire.

Il n’y a pas eu de recours à l’équité ex aequo et bono. Presque toutes les
décisions appliquant Péquité à la délimitation maritime ont souligné
que l’équité en question n’est pas du type ex aequo et bono. De ce fait il
est nécessaire d'examiner les distinctions entre ce concept et le
concept d'équité effectivement employé. Les diverses catégories
d’équité et leur pertinence en la présente affaire devront être exami-
nées dans ce contexte.

L’équité intervient dans l’arrêt par la voie de traités, de dispositions du
droit international coutumier et de décisions judiciaires, et aussi sous
la forme de conceptions plus larges de l’équité dont les sources sont
nombreuses. L’examen de ces différentes sources permettra de mieux
comprendre les diverses modalités selon lesquelles le problème
porté devant la Cour ne pouvait manquer de susciter le recours à ce
concept.

L'arrêt recourt à l'équité à priori en vue de parvenir à un résultat, et à
posteriori pour vérifier un résultat ainsi obtenu. Cela soulève des
questions juridiques importantes.

L’équité a été mise à contribution à la recherche de différents buts ou
fins. Ils sont nombreux et certains d’entre eux ont un rapport avec cet
arrét en particulier et avec la délimitation maritime en général. Or,
tous les buts et fins possibles de l’équité ne conviennent pas tous à la
délimitation maritime.

L’équité opère de bien des façons, dont plus d’une a servi dans l’arrêt.
Elles ne sont pas toujours énoncées explicitement, mais une ou
plusieurs d’entre elles sont d’usage constant chaque fois que ce
pouvoir discrétionnaire est exercé, comme cela a effectivement été le
cas en l’espèce. Les limites du pouvoir discrétionnaire du juge —
problème mentionné expressément dans l’arrêt — ont prêté à contro-
verse. En souscrivant à la décision de la Cour, j'ai admis la légitimité
de cet usage du pouvoir discrétionnaire du juge et je crois devoir expli-
quer pourquoi je considère cet exercice comme légitime.

La démarche suivie pour parvenir à une décision équitable, par
exemple en matière de délimitation maritime, n’est pas monolithique
mais peut être décomposée en plusieurs étapes. En l’espèce, cette dé-

184
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 219

marche a comporté plusieurs étapes, qui seront indiquées. Si l’on saisit
ces différentes étapes, l’on peut mieux comprendre la mise en œuvre
effective du principe d’équité dans cette affaire.

Dans les paragraphes qui suivent, ces divers aspects seront examinés
dans l’ordre où ils ont été évoqués.

ANALYSE DE L'ÉQUITÉ DANS LE CONTEXTE DE LA DELIMITATION MARITIME

I. L'application de l'équité

21. L'application de l’équité à une affaire donnée peut comprendre
l'application d’un principe ou de principes équitables, l’adoption d’une
procédure ou de procédures équitables, l’emploi d’une méthode équitable
ou l’obtention d’un résultat équitable. Tous ces aspects sont pertinents en
l'espèce.

a) Les principes équitables

22. L'expression «principes équitables» est ici entendue comme
englobant les concepts, les règles proprement dites et les normes ou
principes au sens le plus large, car l’affinement de ces distinctions serait
hors de propos. L’importante distinction établie par les juristes! entre
les règles proprement dites et les normes ou les principes n’est donc
pas reprise ici et l'expression «principes équitables» s'applique à
l’ensemble.

23. Dans l’affaire de la Délimitation de la frontière maritime dans la
région du golfe du Maine, la Chambre de la Cour avait à l’esprit une classi-
fication générale de ce genre quand elle a noté la distinction à faire:

«entre ce qui constitue des principes et règles du droit international
régissant la matière et ce qui serait plutôt des critères équitables et des
méthodes pratiques susceptibles les uns et les autres d’être utilisés
pour faire en sorte qu’une situation déterminée soit concrètement
réglée en conformité avec les principes et règles en question»
(C_LJ. Recueil 1984, p. 290. par. 80).

Dans l'analyse qui suit, on a retenu la distinction générale entre concepts
et principes sans ériger les «critères » en catégorie particulière.

24. Les principes équitables de caractère général qui sont pertinents en
l'espèce comprendraient ceux qui s’appliquent à l’appréciation des
expressions de la politique d’un Etat en matière de délimitation maritime
sur lesquelles d’autres Etats se sont fondés à leur détriment; les principes
équitables d'interprétation des traités pertinents; et les principes de

! Voir, par exemple, R. Dworkin, Taking Rights Seriously, 1977, p. 46.

185
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 220

justice à respecter pour déterminer si de vastes étendues des eaux qui
doivent faire l’objet de la délimitation sont inutilisables parce qu’elles
sont recouvertes de glace pendant de longues périodes.

b) Les procédures équitables

25. Comme c’est le cas pour la plupart des domaines du droit, l'équité
concerne à la fois le fond et la procédure. L'application de procédures
équitables dans la recherche d’une solution est nécessairement une
composante importante de l’équité. L’équité en matière de procédure, au
sens le plus large du terme, est celle qui garantit que, dans le processus
d’enquête et d’examen qui conduit à une décision, les parties ont la possi-
bilité de faire valoir, en pleine justice, leurs moyens respectifs devant la
cour ou le tribunal. L'aspect procédural de l’équité a une origine ancienne
et trouve sa racine dans les notions populaires de franc-jeu!.

26. Le souci d’équité en matière de procédure est à l’origine du prin-
cipe applicable dans cette affaire, selon lequel toutes les circonstances
pertinentes seront prises en considération pour déterminer comment
l’espace maritime en litige doit être délimité entre les Parties, à moins que
cela ne soit interdit par une règle de droit. Aussi, dans son arrêt, la Cour
a-t-elle pris en considération de nombreux facteurs — la pratique des
Etats, la conduite des Parties, la proportionnalité des façades maritimes,
la population, les facteurs économiques, le principe d’équidistance et le
fait qu’une partie de l’espace maritime en litige était inutilisable du fait
des glaces dérivantes. Quelle que soit, en fin de compte, la conclusion
quant à l’importance à accorder à chacun d’eux, les Parties sont en droit
de s'attendre que la Cour prenne ces facteurs en considération et, en
l’absence d’un principe juridique privant de pertinence un facteur parti-
culier, qu’elle apprécie leur impact sur l’affaire dont il s’agit.

27. Cela est d’autant plus vrai que chaque cas particulier est unique et
que les circonstances spéciales qui l’entourent peuvent amener à tenir
compte d’un fait ou d’un facteur n’ayant jamais été pris en considération
jusqu'alors dans la jurisprudence pertinente, par exemple lorsqu'un vaste
secteur de la zone pertinente est bloqué par les glaces pendant la plus
grande partie de l’année. Comme la Chambre de la Cour l’a souligné dans
l'affaire du Golfe du Maine:

« La pratique, d’ailleurs, bien qu’encore peu abondante à cause de
la nouveauté relative de la matière, est là pour démontrer que chaque

Î Par exemple, la règle audi alteram partem a été énoncée dès l'Antiquité même dans
la littérature populaire:
« Qui statuit aliquid parte inaudita altera,
Aequum licet statuerit, haud aequus fuit.»

(Sénèque, Médée, 199-200, cité dans une série de décisions judiciaires de common law
telles que Re Hammersmith Rent-Charge, 4 Ex 87,97; Smith v. Rex, 3 App. Cas. 614, 624.
Voir aussi Broom, Legal Maxims, 10° éd., 1939, p. 66.)

186
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 221

cas concret est finalement différent des autres, qu'il est un unicum, et
que les critères les plus appropriés et la méthode ou la combinaison
de méthodes la plus apte à assurer un résultat conforme aux indica-
tions données par le droit, ne peuvent le plus souvent être déterminés
que par rapport au cas d’espèce et aux caractéristiques spécifiques
qu’il présente. » (C.IJ. Recueil 1984, p. 290, par. 81.)»

Il n’y a donc «pas de limites juridiques aux considérations que les Etats
peuvent examiner afin de s’assurer qu’ils vont appliquer des procédés
équitables » (C.I.J. Recueil 1969, p. 50).

c) Les méthodes équitables

28. Parmi les méthodes pratiques — par opposition aux critères et
règles ou principes — dont la Chambre a dit, dans l'affaire du Golfe du
Maine, qu’elles devaient être appliquées pour parvenir à un résultat équi-
table, figurent le tracé d’une ligne d’équidistance ou ligne médiane, le
partage de la zone en divers secteurs, des méthodes différentes étant
appliquées pour chaque secteur, et le tracé d’une ligne perpendiculaire à
la côte ou à la direction générale de la côte.

29. La doctrine contient bien d’autres suggestions qui peuvent être
considérées comme des méthodes procédant de considérations d’équité?.
Avec le développement de la jurisprudence en matière de délimitation
maritime, il est fort possible que l’on observe un affinement des méthodes
convenant à tel ou tel type de différend.

30. En l’espèce, la Cour a adopté comme méthode celle consistant à
adopter provisoirement la ligne médiane comme ligne de départ puis,
selon sa propre appréciation des diverses considérations dont elle était
saisie, elle a déplacé cette ligne vers l’est, en partageant soigneusement

1 C.LJ. Recueil 1984, p. 313, par. 159.
2 J, I. Charney, par exemple, distingue les cinq tâches qui incombent à la Cour, dont
les trois dernières peuvent être qualifiées de méthodes:

«3) Autant que possible, chaque élément d’information recueilli conformément
au paragraphe précédent devrait être utilisé pour tracer une ligne ou une série de
lignes convenant le mieux à la fonction à laquelle il correspond.

4) Ces lignes possibles et les facteurs identifiés auparavant devraient être
étudiés et pesés en fonction de leur importance. Par un processus qui pourrait
même se rapprocher de l'analyse vectorielle, il conviendrait de chercher à détermi-
ner la ligne qui reflète le mieux tous les facteurs pertinents, compte tenu de leur
importance par rapport à la zone en question.

5) On choisirait une méthode cartographique pour décrire la ligne de façon
précise et fiable. » (J. I. Charney, « Ocean Boundaries between Nations: A Theory
for Progress », American Journal of International Law (1984), vol. 78, p. 597.)

3 Ii n’est pas impossible d’opérer une distinction entre une norme purement géomé-
trique et une norme juridique, comme M. Tanaka l’a fait dans son opinion dissidente
dans les affaires du Plateau continental de la mer du Nord (C.L.J. Recueil 1969, p. 183).
Cependant, si la norme géographique procède de considérations d’équité, nous la clas-
serons ici parmi les méthodes équitables. M. Tanaka faisait allusion à la distinction
entre la règle de l’équidistance comme simple technique et comme norme de droit.

187
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 222

l’espace pertinent en secteurs qui eux-mêmes ont été partagés différem-
ment selon les facteurs pris en considération, tels que le mouvement
saisonnier du poisson et l’accès équitable aux ressources halieutiques
(par. 92). Ces méthodes reposent toutes sur des considérations d’équité et,
pour les besoins de la présente étude, elles seront traitées comme des
méthodes équitables.

d) Les résultats équitables

31. Les trois premiers aspects qui viennent d’être évoqués ne sont que
les moyens de parvenir au dernier, lequel, étant l’objet et la pierre de
touche de toute détermination fondée sur des principes équitables, doit
être examiné avec attention. Comme la Cour l’a noté dans l’affaire du
Plateau continental (Jamahiriya arabe libyenne/Malte):

«C’est cependant le but — le résultat équitable — et non le moyen
utilisé pour l’atteindre, qui doit constituer l’élément principal...»
(C.LJ. Recueil 1985, p. 38-39, par. 45.)

32. La Cour s’est référée dans de nombreux passages de son arrêt à
l’importance qu’il y a à parvenir à un résultat équitable. Certains de ces
passages sont évoqués en détail aux paragraphes 7 et 8 de la présente
opinion. Au paragraphe 54 de l’arrêt, elle déclare que: « Le but, dans toute
situation, quelle qu’elle soit, doit être d’aboutir à «un résultat équitable »,
et, au paragraphe 56, elle conclut:

«il y a inévitablement une tendance à l’assimilation des circons-
tances spéciales de l’article 6 de la convention de 1958 et des circons-
tances pertinentes en droit coutumier, ne serait-ce que parce que
toutes deux doivent permettre d'atteindre un résultat équitable. »

33. Dans ses articles 74, paragraphe 1, et 83, paragraphe 1, la conven-
tion de 1982 souligne elle aussi qu’il importe d'aboutir à une solution
équitable. L'arrêt, après avoir évoqué la «correction » d’une délimitation
opérée selon la ligne médiane dans l’affaire du Golfe du Maine!, rejette
de la même façon l’application de la ligne médiane dans la présente af-
faire comme aboutissant à des «résultats manifestement inéquitables »
(par. 68) étant donné la grande disparité des longueurs des côtes.

34. Ce souci de l’équité des résultats, quels que soient ceux donnés par
l'application de principes, de procédures et de méthodes équitables, est
bien établi dans la jurisprudence de la Cour. L’objet des principes équi-
tables est d’obtenir un résultat équitable. Aussi équitable que puisse appa-
raître chaque principe isolément, il se peut qu’il ne conduise pas nécessai-
rement à un résultat équitable, comme cela ressort de l’application du
principe d’équidistance à deux côtes qui se font face mais sont de
longueurs très différentes. Comme la Cour Fa déjà noté, «l'expression

1 CLJ. Recueil 1984, p. 336, par. 221-222.

188
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 223

«principes équitables» ne saurait être interprétée dans l’abstrait; elle
renvoie aux principes et règles permettant d’aboutir à un résultat équi-
table» (Plateau continental (Tunisie/Jamahiriya arabe libyenne), C.1.J.
Recueil 1982, p. 59, par. 70; les italiques sont de moi.)

35. Bien que, dans les affaires du Plateau continental de la mer du Nord,
la Cour ait paru s’attacher particulièrement aux méthodes utilisées, elle a
aussi souligné l’importance d’un résultat équitable, car, tout en disant que
l’on pouvait avoir «recours à divers principes ou méthodes, selon le cas,
ainsi qu’à leur combinaison », elle a assorti cette déclaration d’une condi-
tion: «pourvu qu’on aboutisse par application de principes équitables à
un résultat raisonnable » (C.I.J. Recueil 1969, p. 49, par. 90). La Cour a dit
aussi: «on doit rechercher non pas une méthode unique de délimita-
tion mais un but unique » (ibid. p. 50, par. 92).

36. Cet aspect a été mis en lumière aussi par la Cour dans l’affaire du
Plateau continental (Tunisie/Jamahiriya arabe libyenne):

«L’application de principes équitables doit aboutir à un résultat
équitable. Cette façon de s’exprimer, bien que courante, n’est pas
entièrement satisfaisante, puisque l'adjectif équitable qualifie à la
fois le résultat à atteindre et les moyens à employer pour y parvenir.
C’est néanmoins le résultat qui importe: les principes sont subor-
donnés à l’objectif à atteindre.» (C.I.J. Recueil 1982, p. 59, par. 70.)

37. La différence entre l’utilisation d’une méthode équitable et l’obten-
tion d’un résultat équitable a été bien mise en lumière dans l’opinion
conjointe de MM. Ruda, Bedjaoui et Jiménez de Aréchaga dans l’affaire
du Plateau continental (Jamahiriya arabe libyenne/Malte):

« Prétendre, comme l’a fait Malte, que la méthode de l’équidis-
tance doit étre appliquée méme si elle a pour résultat une délimita-
tion complètement disproportionnée à la longueur des côtes perti-
nentes revient à vouloir subordonner le résultat équitable recherché à
la méthode adoptée. C’est là précisément le contraire de la règle
fondamentale de la délimitation, qui veut que la méthode à adopter
soit justifiée par l’équité du résultat.» (C.IJ. Recueil 1985, p. 82-83,
par. 20.)

38. Dans l'affaire du Golfe du Maine, une distinction a clairement été
faite entre l’application de critères équitables et l’obtention d’un résultat
équitable. La démarche par laquelle la Chambre a fixé la ligne de délimi-
tation a été analysée comme comprenant trois phases :

1) la détermination de la ligne de délimitation par le recours à des critères
équitables — principalement l’utilisation de configurations géogra-
phiques pour définir la zone en cause, suivie du partage de ladite zone
par parts égales;

2) l’ajustement de cette ligne pour tenir compte des circonstances perti-
nentes, y compris les «anomalies » géographiques et la proportionna-
lité des espaces en cause par rapport aux façades maritimes;

189
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 224

3) la vérification de l’équité du résultat ainsi obtenu au regard d’autres
facteurs tels que les effets économiques et les utilisations faites des
ressources.

39. L’arrét a eu le mérite particulier d'isoler certains des éléments
inclus dans le processus équitable et de montrer comment l’on pouvait
appliquer ensemble plus d’un élément?.

40. Il est intéressant aussi de lire dans l’opinion de M. Oda dans
l'affaire Tunisie/ Libye que, dès la convention de 1958,

«l’idée d’une solution équitable, bien que l’article 6 de la convention
de 1958 ne s’y réfère pas expressément, n’en constitue pas moins la
base de cette disposition...» (C.IJ. Recueil 1982, p. 246, par. 144; les
italiques sont de moi).

On observera aussi que la convention sur le droit de la mer emploie
lexpression «solution équitable», mettant ainsi l'accent sur l’équité du
résultat (voir les articles 74 et 83).

41. Compte tenu de l’importance générale du résultat équitable, il n’est
pas sans intérêt que la philosophie du droit corrobore la méthode qui
consiste à apprécier la valeur d’une solution d’après ses résultats. Cet
appui juridique supplémentaire à la thèse selon laquelle un résultat doit
être évalué en fonction de son caractère équitable ou inéquitable pro-
cède du «sens de l’injustice » qui est fort ancien dans la philosophie du
droit. Ce point sera examiné brièvement dans la section V ci-après
(par. 104-109).

42. Ce qui précède montre que les quatre aspects de l’équité dont il a
été question ici sont tous en jeu en l’espèce, et qu’en abordant sous cet
angle l’application de l’équité on peut mieux appréhender l’aspect parti-
culier dont il s’agit.

IT. L'inapplicabilité de l'équité comme système extérieur au droit

43. Il est à peine besoin de dire que l’expression «équité », telle qu’elle
est employée dans l’arrêt de la Cour ou dans le contexte du droit interna-
tional, n’a pas du tout le même sens que lorsqu'elle désigne les régimes
d'administration de la justice distincts tels qu’il en a existé dans certains
systèmes juridiques où ils servaient à corriger les insuffisances du droit et
ses rigidités.

44. L’equity du système de common law et l’aequitas du droit romain,
exercées respectivement par le Chancellor et par le praetor, ont été par
excellence les modèles qui ont donné au mot «équité » cette connotation
d’immixtion dans le droit. Ces connotations sont évidemment absentes
lorsqu'il s’agit du droit de la mer.

! Voir T. L. McDorman, P. M. Saunders et D. L. VanderZwaag, « The Gulf of Maine
Boundary: Dropping Anchor or Setting a Course? », 1985, Marine Policy, vol. 9, p. 100.
- ? Ibid.

190
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 225

45. Etant donné la forte influence que ces systèmes ont exercée sur le
développement du droit international, cette idée de correction du droit a
tendance à pénétrer dans le droit international, et il faut donc veiller
constamment à écarter cette tendance. Cela importe particulièrement
dans le domaine de la délimitation maritime, où l’on se demande
constamment si, en recourant à l’équité, la Cour n'excède pas sa compé-
tence. Comme la Cour l’a noté dans l’affaire Tunisie/Libye:

«Dans l’histoire des systèmes juridiques, le terme équité a servi à
désigner diverses notions juridiques. On a souvent opposé l'équité
aux règles rigides du droit positif, dont la rigueur doit être tempérée
pour que justice soit rendue. Cette opposition est généralement sans
équivalent dans l’évolution du droit international; la notion juri-
dique d’équité est un principe général directement applicable en tant
que droit.» (C.L.J. Recueil 1982, p. 60, par. 71.)

46. Etant donnél’importance de l’équité dans ces deux systèmes, quel-
ques brèves indications à leur sujet s'imposent:

a) L'équité en common law

47. Dans l'affaire des Armateurs norvégiens, la Cour permanente
d'arbitrage a dit:

«Les mots «droit et équité» qui figurent dans le compromis de
1921 ne peuvent pas s'entendre ici dans le sens traditionnel qui est le
leur dans la pratique juridique anglo-saxonne.

Il semble que la majorité des spécialistes du droit international soient
d’accord pour considérer que ces mots doivent être compris comme
désignant des principes de justice généraux, distincts de tout système
juridique particulier du droit interne d’un Etat quelconque. » !

48. Il se peut toutefois que certains des principes d’équité élaborés par
la Court of Chancery anglaise soient pertinents dans le contexte du droit
de la mer, non parce qu’ils font partie de I’ equity au sens institutionnel
anglais, mais parce que ces principes sont en accord avec l’idée d’équité
au sens général du terme. Il pourrait s’agir, par exemple, de l’idée que
Péquité se soucie de l’intention plus que de la forme, ou que nul ne doit
agir contrairement à ses propres affirmations dès lors que celles-ci ont
induit d’autres personnes à agir comme elles l’ont fait. Des principes géné-
raux d'équité tels que ceux-ci peuvent s’appliquer, par exemple, à cer-
taines conduites des Etats.

b) L'équité dans les systèmes de tradition romaniste

49. Le jus honorarium élaboré par le praetor romain, par la voie de son
édit prétorien, servait, d’après Papinien, à soutenir, compléter ou corriger

1 Recueil des sentences arbitrales (RSA), vol. 1, 1922, p. 331.

191
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 226

le jus civile! — formule qui résume assez bien trois fonctions différentes de
l'équité en droit romain. Celle-ci était donc un système différend du jus
civile, du moins jusqu’à ce que Hadrien, en l’an 125 de notre ère, fixe
la forme de l’édit, après quoi il cessa d’être directement une source de
droit nouveau. Jusqu’alors, la fonction correctrice de l’aequitas permet-
tait d’aller contra legem.
50. Bien que l’équité ait continué d’inspirer le droit romain par la suite,

ce fut surtout par l’œuvre des juristes qui interprétaient et adaptaient le
droit plutôt que de s’y opposer?.

51. Compte tenu de l’influence immense qu’a eue le droit de tradition
romaniste international, il est permis de répéter que l’aequitas de l’époque
de l'équité prétorienne — équité corrective distincte du droit — ne doit
pas être considérée comme étant analogue à l’équité en droit internatio-
nal. La tradition plus tardive du droit de tradition romaniste, selon
laquelle le droit et l'équité se complètent pour former un ensemble harmo-
nieux, offrirait une analogie plus juste.

III. Les catégories d'équité

52. Nous avons vu que dans son arrêt la Cour n’a pas utilisé l’équité ex
aequo et bono. Elle n’a pas eu recours non plus à l'équité absolue ni à
l'équité contra legem.

a) L’équité ex aequo et bono

53. S’agissant de délimitation maritime, on s’est souvent demandé si la
Cour ne recourait pas à un concept de l’équité plus large que celui qu’elle
est habilitée à appliquer. On peut même considérer qu’un point d’interro-
gation plane sur le recours à l’équité dans des affaires de ce genre et la
jurisprudence de la délimitation maritime est jalonnée de prises de posi-
tion écartant l'équité ex aequo et bono.

54. L’ampleur de cette préoccupation apparaît dans la doctrine qui
pose expressément la question de savoir s’il y a ou non une différence
entre l’équité administrée par la Cour et l’équité ex aequo et bono.
M. Jennings nous met en garde contre le risque de voir des parties à un
différend obtenir une décision ex aequo et bono qu’elles l’aient voulu ou
non, et il fait observer:

! « Adjuvandi, vel supplendi, vel corrigendi juris civilis » (D.1.1.7.1).

2 L'œuvre des juristes en matière d'équité a été feconde, et d’importantes doctrines
telles que la subrogation, l’estoppel et l’avis implicite résultent de leurs efforts. Voir
W. W. Cook, dans Encyclopedia of the Social Sciences, dir. publ. Seligman, 1931, vol. 5,
p. 584. On ne peut attendre moins de I’équité en droit international.

3 Voir C.LJ. Recueil 1974, p. 33, par. 78, et p. 202, par. 69; C.L.J. Recueil 1982, p. 60,
par.71, et p. 92, par. 133 A 1; CLJ. Recueil 1984, p. 278, par. 59, et p. 299, par. 112;
C.LJ. Recueil 1985, p. 38-39, par. 45, et p. 56-57.

192
DELIMITATION MARITIME (OP. IND, WEERAMANTRY) 227

«A tout le moins, la très sérieuse question se pose de savoir quelle
est exactement la différence entre une décision conforme à des prin-
cipes équitables et une décision ex aequo et bono?»!

La question est en effet très sérieuse car, si tel est bien le cas, la Cour
s’aventure dans un domaine où elle ne peut pénétrer que moyennant le
consentement des parties. De telles incertitudes nécessitent un examen
approfondi de la disposition du Statut de la Cour relatif à la faculté de
statuer ex aequo et bono (paragraphe 2 de l’article 38).

55. Cette expression, qui vient du droit romain, est définie dans les
ouvrages de référence classiques en des termes qui évoquent la justice et la
conscience. C’est ainsi que le Black’s Law Dictionary (5° éd., 1979, p. 500) la
définit dans les termes suivants : « expression dérivée du droit de tradition
romaniste signifiant : conformément à la justice et à l’impartialité; selon
ce qui est juste et bon; conforme à l’équité et à la conscience». L’on voit
que l’équité ex aequo et bono n’est donc pas enfermée dans les limites des
règles de droit existantes mais qu’elle s’étend plus largement, indépen-
damment de ce que peut être le droit, à l’égard de l’objet dont il s’agit. Elle
entre dans le domaine de l’équité contra legem, comme on le verra plus
loin.

56. Pour saisir le sens de l’équité ex aequo et bono dans le cadre de la
jurisprudence de la Cour, le mieux est peut-être d'évoquer l’histoire de la
rédaction de la disposition du Statut de la Cour qui s’y rapporte.

57. Trois étapes peuvent sans doute étre distinguées dans les travaux
préparatoires qui ont abouti à l’adoption du paragraphe 2 de l’article 38
du Statut:

1) Les premières versions de l’article 38 du Statut de la Cour perma-
nente* ne contenaient pas de paragraphe traitant des décisions ex aequo
et bono. Le projet d’article était rédigé comme suit:

«Dans les limites de sa compétence, telle qu’elle est déterminée
par l’article 34, la Cour applique en ordre successif :

1. Les conventions internationales soit générales, soit spéciales,
établissant des règles expressément reconnues par les Etats en litige;

2. La coutume internationale, attestation d’une pratique com-
mune acceptée comme loi;

1 R. Y. Jennings, « The Principles Governing Marine Boundaries », op. cit., p. 401.

2 Voir Encyclopedia of Public International Law, op. cit., p.77.

3 L’expression voisine bonum et aequum veut dire «right and equitable, fair(ness)
and just(ice) » (bien et équitable, impartial(ité) et just(ic)e) (Adolf Berger, Encyclopaedic
Dictionary of Roman Law, 1952, p. 377), et elle apparaît, dans la célèbre définition que
Celse a donnée du jus, comme «ars aequi et boni», expression citée tout au début du
Digeste de Justinien (D.1.1.pr.). Elle apparaît aussi dans la formule actiones in aequum et
bonum conceptae (Berger, ibid.).

4 Avant-projet pour l’établissement de la Cour permanente de Justice internationale
présenté au Conseil de la Société des Nations par le comité consultatif de juristes,
art. 35 (devenu plus tard l’article 38).

193
DELIMITATION MARITIME (OP. IND, WEERAMANTRY) 228

3. Les principes généraux de droit reconnus par les nations civili-
sées ;

4. Les décisions judiciaires et la doctrine des publicistes les plus
qualifiés des différentes nations, comme moyens auxiliaires de déter-
mination des règles de droit. »!

2) Le débat entre les éminents internationalistes qui ont participé à la
réunion que le comité de rédaction a tenue le 1 décembre 1920? est très
intéressant. M. Fromageot (France) voulait que la rédaction de ce qui était
alors l’article 35 fût un peu plus souple afin de rendre possible un juge-
ment de la Cour confirmant un accord intervenu auparavant entre les
parties, ce qui n’était pas possible aux termes de l’article tel qu’il était alors
rédigé. Au cours de la discussion qui suivit, de graves préoccupations
furent exprimées quant à l'effet d’un tel amendement. Le président
(M. Hagerup) fit valoir que l’idée exprimée par M. Fromageot rentrait
plutôt dans le domaine de la juridiction arbitrale et que son application
compromettrait l'autorité de la Cour de Justice. M. Fernandes (Brésil)
exprima la crainte que cet amendement n’eût pour résultat des décisions
arbitraires. M. Loder (Pays-Bas) fit observer toutefois que la Cour ne
confirmerait évidemment pas des propositions qui ne seraient pas bien
fondées. Au cours du débat, M. Fromageot apporta à sa propre proposi-
tion une modification tendant à ajouter au paragraphe 3 de l’article 35 les
mots «les principes généraux du droit et de la justice ». Il expliqua que son
amendement aurait pour effet de permettre à la Cour d’indiquer comme
seul motif de son jugement ce qui lui paraissait juste. Il expliqua aussi que
cela ne signifiait aucunement que la Cour pit ne pas tenir compte des
règles existantes. L’amendement de M. Fromageot fut adoptéi.

3) Cependant, l’article 35 tel que modifié continuait de préoccuper les
membres de la Sous-Commission. Lors de la séance du 10 décembre 1920,
au cours de laquelle fut adopté le texte final à soumettre à la Troisième
Commission, seul cet article donna lieu à une nouvelle discussion, dont il
est rendu compte dans les termes suivants:

« Au cours de la discussion du rapport du Président, M. Po itis
(Grèce) demande si le texte de l’article 35, n° 3, adopté par la Sous-
Commission, est l’expression absolument exacte de opinion de la
Sous-Commission sur cette question. La Sous-Commission était,
croit-il, d’opinion que la Cour n’aurait la faculté d’appliquer les prin-
cipes généraux de la justice qu’en vertu d’un accord entre les parties.
Le texte en question est plus large, puisqu'il donne à la Cour le droit

! Documents au sujet de mesures prises par le Conseil de la Société des Nations aux
termes de l’article 14 du Pacte et de l’adoption par l'Assemblée du Statut de la Cour perma-
nente, Genève, 1921, p. 41, annexe.

2 Septième séance de la Sous-Commission de la Troisième Commission de la
première Assemblée — 1° décembre 1920.

3 Documents au sujet des mesures prises..., op. cit., p. 145.

194
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 229

de décider quand ces principes seront applicables. M. Politis
propose que le paragraphe visé soit modifié de la manière suivante:

Les principes généraux du droit et, si les parties sont d’accord, les
Principes généraux de la justice reconnus par les nations civilisées.

Une discussion s'engage, à la suite de laquelle M. FROMAGEOT
(France) propose de donner satisfaction à l’opinion exprimée par
M. Politis en ajoutant à la fin de l’article 35, n° 3, la phrase suivante:

La présente disposition ne porte pas atteinte à la faculté pour la
Cour, si les parties sont d'accord, de statuer ex aequo et bono.

L'article ainsi amendé est adopté.» |

58. Dans le rapport présenté à la Troisième Commission, la Sous-
Commission déclara au sujet de cet article (devenu l’article 38):

«la Sous-Commission a apporté les modifications suivantes à l’ar-
ticle:

2) La Sous-Commission a ajouté à l’article un nouvel alinéa pour
donner a la Cour la faculté de rendre, avec l’agrément des parties,
une décision ex aequo et bono. »?

Telle fut la genèse de la disposition de l’article 38 relative à la faculté pour
la Cour de statuer ex aequo et bono, qui a donné lieu à tant de commen-
taires dans les affaires concernant l’application de l’équité en matière de
délimitations maritimes.

59. Il ressort clairement de ce rappel historique que les premiers
projets de cet article ont été amendés de telle sorte que les parties puissent
se mettre d’accord entre elles et demander à la Cour de consacrer leurs
arrangements par un arrêt, ce que ferait la Cour si les principes généraux
du droit et de la justice étaient respectés. Par la suite, le texte a été rendu
encore plus souple? par l'introduction d’une disposition distincte
prévoyant la possibilité pour la Cour de statuer ex aequo et bono sans que
sa décision soit nécessairement liée aux «principes généraux du droit et
de la justice», et en donnant à la Cour le pouvoir de rendre une ordon-
nance selon ce qu’elle estimait être juste si les parties y consentaient. Une
disposition distincte sur la faculté de statuer ex aequo et bono donnait
manifestement à la Cour plus de latitude qu’une clause qui l’aurait

! Documents au sujet des mesures prises..., op. cit. p. 157.
2 Ibid. p.211.

3 «La notion ex aequo et bono n'avait été que rarement évoquée avant qu’elle ne soit
ajoutée au Statut de la Cour permanente de Justice internationale, et on pourrait
soutenir qu’elle a été incorporée au Statut, sans qu’il en soit longuement débattu,
pour faire bénéficier la Cour d’un peu plus de souplesse. » (Janis, Encyclopedia of
Public International Law, vol. 7, p. 75.)

195
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 230

simplement autorisée à statuer selon les principes généraux du droit et de
la justice. Cependant, à cause de cette portée plus large, il fallut stipuler
que l’application de cette disposition devait reposer sur l’accord des
parties.

60. Ce rappel des travaux préparatoires montre très clairement que le
concept de décision ex aequo et bono va bien au-delà de l’équité intra
legem ou praeter legem dont nous parlerons plus loin!. L'expression
désigne une décision qui n’est pas entravée par les règles du droit mais qui
dépend seulement du sens de la justice du tribunal. Lorsque, comme dans
la présente affaire, la Cour utilise des concepts et des procédures équi-
tables qui entrent dans le champ de sa compétence par des voies autres
que l’article 38, paragraphe 2, et dans la mesure où elle n’agit pas contra
legem, elle se place dans un domaine qui est très éloigné du vaste champ de
l’équité ex aequo et bono. Dans son propre secteur, beaucoup plus limité,
elle est cependant tout à fait en droit de recourir à toute la gamme des
principes, procédures et méthodes équitables appropriés sans craindre
d’outrepasser sa compétence.

61. Une fois écarté l’obstacle conceptuel que représente la notion ex
aequo et bono, il devient plus facile de recourir plus largement et avec
moins d’appréhension à l'équité dans le développement du droit de la
mer. Cette idée a été bien résumée dans les affaires du Plateau continental
de la mer du Nord. L'arrêt de la Cour contient le passage suivant, qui est
sans équivoque:

«lorsqu'on parle du juge qui rend la justice ou qui dit le droit, il s’agit
de justification objective de ses décisions non pas au-delà des
textes mais selon les textes et dans ce domaine c’est précisément une
règle de droit qui appelle l’application de principes équitables. Il
n’est par conséquent pas question en l’espèce d’une décision ex aequo
et bono, ce qui ne serait possible que dans les conditions prescrites à
l’article 38, paragraphe 2, du Statut de la Cour.» (C_LJ. Recueil 1969,
p- 48, par. 88.)?

b) L'équité absolue

62. Cette expression, qui ne s’applique pas non plus à la présente
affaire, évoque l’application d’une solution juste et impartiale, qu’elle

! Chaim Perelman, dans son étude sur les lacunes du droit, fait observer, dans le
contexte des arbitrages et des décisions judiciaires en droit international public, qu’une
demande visant à obtenir une décision ex aequo et bono pourrait être interprétée « dans
le sens contra legem» (Le problème des lacunes en droit, 1968, p. 327).

2 D’autres tribunaux ont pris des positions analogues. Voir par exemple la sentence
du tribunal dans l'affaire de l'arbitrage franco-britannique relatif au plateau continen-
tal (RSA, vol. XVIII, par. 70 et 245); voir aussi la sentence arbitrale en l'affaire Guinée/
Guinée-Bissau (Revue générale de droit international public, t. 89, 1985, par. 88 et 90)
faisant référence à l’arrêt de la Cour internationale de Justice dans les affaires de la Mer
du Nord et déclarant que, de même, le tribunal arbitral n’était pas habilité à statuer ex
aequo et bono.

196
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 231

prévale ou non sur des règles ou principes existants du droit positif, aussi
solidement établis soient-ils. C’est préférer l’esprit de la loi à sa lettre, faire
passer la justice avant les considérations techniques !. On serait alors assez
près du sens de l’équité ex aequo et bono dont nous avons parlé dans la
section précédente.

63. On trouve dans l’affaire de Orinoco Steamship Co. (1910) un
exemple marquant et familier de la jurisprudence de droit international
concernant l’utilisation de l’expression «équité absolue». Dans cette
affaire, pour reprendre les termes de la Cour permanente d’arbitrage, le
compromis obligeait la commission mixte chargée d’examiner les récla-
mations opposant les Etats-Unis au Venezuela à «rendre sa sentence
sur la base de l’équité absolue sans tenir compte d’objections de nature
technique ou de dispositions de la législation locale...» Considérant que
l'arbitre avait pris en considération la législation locale en écartant les
réclamations au motif que les voies de recours internes n’avaient pas été
épuisées et que le débiteur n’avait pas notifié la cession de la dette con-
formément à la législation locale, il a été décidé que la décision n’était
pas en accord avec l'équité absolue et qu’elle était par conséquent con-
traire au compromis?.

64. Ni les méthodes de l’équité ex aequo et bono ni celles de Péquité
absolue ne sont les méthodes du droit international. «Surtout, il faut
cesser de considérer l’équité comme quelque chose qui s’oppose au droit
ou lui apporte un correctif. »3

c) L’équité praeter legem

65. Il s’agit, dans cette acception, de combler les lacunes et en quelque
sorte les interstices du droit. Même là où il n’existe aucune règle juridique
sur un point donné, il faut néanmoins prendre une décision, car la fonc-
tion judiciaire ne permet pas au tribunal d’abdiquer, du fait que le droit est
muet, la responsabilité de juger qui est la sienne. Il faut donc que la
lacune soit comblée d’une manière ou d’une autre. Certains diront que le

1 Voir aussi Bin Cheng, «Justice and Equity in International Law», Current Legal
Problems, 1955, p. 203.

2 Scott, Les travaux de la Cour permanente d'arbitrage de La Haye, vol. 1, 1921, p. 245.

3 Shabtai Rosenne, « The Position of the International Court of Justice on the Foun-
dations of the Principle of Equity in International Law », dans A. Bloed et P. van Dijk
(dir. publ.), Forty Years International Court of Justice : Jurisdiction, Equity and Equality,
1988, p. 108.

4 Voir O. Schachter, « International Law in Theory and Practice», Recueil des cours,
t. 178 (1982-V), chap. IV, « General Principles and Equity », p. 85.

5 La question de savoir s’il y a une «lacune » du droit ou si l’on peut toujours trou-
ver une règle ou un principe de droit susceptible d’être étendu et appliqué à l'espèce
considérée est un point délicat de théorie en droit sur lequel il n’est pas nécessaire de
s'étendre ici. Cette question est très finement analysée dans Vaughan Lowe, « The
Role of Equity in International Law », Australian Yearbook of International Law, 1988-
1989, vol. 12, p. 58-63.

197
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 232

juge est libre d’agir comme il l’entend. D’autres estimeront qu’alors le juge
se retrouve avec l’équité comme guide. C’est dans ce dernier sens que
lexpression équité praeter legem est généralement employée.

66. A l’appui de l’opinion selon laquelle l’équité doit guider le juge dans
ces cas-là, on pourrait dire qu’alors le pouvoir discrétionnaire du juge ne
s'exerce pas de façon débridée et en toute liberté mais au contraire qu’il
utilise de manière disciplinée en s’inspirant des concepts et des principes
de l'équité. A l’intérieur des paramètres de cette ligne directrice, ce pouvoir
discrétionnaire pourra alors s’exercer, bien qu'aucune règle juridique n’ait
été formulée jusqu'ici pour s’appliquer à ce genre d’éventualité.

67. L’équité praeter legem tire aussi une justification juridique du fait
— signalé ailleurs dans la présente opinion — que le corpus des prin-
cipes généraux d’équité, en tant que partie intégrante des «principes gé-
néraux du droit», fait lui-même partie du droit international. En fait,
considérée strictement de ce point de vue, elle cesse de constituer une
catégorie distincte mais est simplement une application du droit lui-
méme.

68. Dans le contexte de la délimitation maritime, il y a dans la jurispru-
dence de la Cour des dicta qui autorisent tout à fait à considérer le proces-
sus suivi comme un cas d’application de l’equité praeter legem:

« N’est-on pas en droit de conclure, au terme de l’énumération des
actes internationaux se référant à l’équité, que ces actes constituent
des applications du principe général de droit qui autorise le recours à
l’équité praeter legem pour une meilleure mise en œuvre des principes
et des règles de droit? Et il ne serait pas prématuré de dire que l’appli-
cation du principe d’équité pour la délimitation des zones du plateau
continental en la présente affaire resterait ainsi dans la ligne de cette
pratique. » (Plateau continental de la mer du Nord, C.I_.J. Recueil 1969,
p. 141, opinion individuelle de M. Ammoun!.)

Cet aspect de la question est également considéré dans le cadre de l’ana-
lyse des méthodes qui figure ci-après (voir VII f)).

d) L'équité infra legem

69. C’est là la catégorie la plus pertinente pour l’arrêt de la Cour, car
c’est à l’intérieur de ses limites que l’équité mise en œuvre par la Cour a été
appliquée. Comme la Cour l’a fait observer dans les affaires du Plateau
continental de la mer du Nord:

«lorsqu'on parle du juge qui rend la justice ou qui dit le droit, il

! Voir également l’opinion individuelle du même juge dans l’affaire de la Barcelona
Traction, Light and Power Company, Limited, deuxième phase (C.I.J. Recueil 1970,
p. 332-333), en ce qui concerne l'équité praeter legem et le sens que Papinien, l’auteur de
cette locution, donnait à celle-ci.

198
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 233

s’agit de justification objective de ses décisions non pas au-delà des
textes mais selon les textes » (C.L.J. Recueil 1969, p. 48, par. 88).

C’était là manifestement une allusion à l'équité infra legem!.

70. En ce qui concerne la jurisprudence de la Cour dans son ensemble,
la mise en œuvre de l'équité infra legém a été fort bien résumée par Shab-
tai Rosenne comme suit:

«La Cour a permis que soient effectués les premiers pas dans le
sens de la mise en place d’une conception de l’équité internationale
qui est non pas contra legem, au sens où l’on dit parfois qu’une déci-
sion ex aequo et bono peut être une décision contra legem, mais intra
legem, car c’est le droit positif, et non pas l’accord des parties, qui
appelle le recours à cette conception. »2

71. M. Ammoun a lancé une importante mise en garde au sujet du
risque de dépasser les limites de l’équité infra legem; il a en effet déclaré,
en parlant de son contraire, l’équité contra legem:

«Cette conception de l’equity consistant en somme en une possible
dérogation au droit commun n’a jamais reçu application en droit
international. Le juge international qui s’accorderait cette compé-
tence s’érigerait en législateur. » (Barcelona Traction, Light and Power
Company, Limited, C.I.J. Recueil 1970, p. 333, par. 42.)

72. Pour ce qui est en particulier de la délimitation maritime, une étude
doctrinale de portée générale contient l’observation suivante:

«la doctrine des principes équitables applicable à la délimitation
maritime a déjà atteint, en ce qui concerne à la fois la procédure et le
fond, un degré de clarté et de prévisibilité qui est suffisant pour la
faire reconnaître comme une norme fondamentale opérant à l’inté-
rieur et non pas à l’extérieur du droit »i.

e) L'équité contra legem

73. Ul va sans dire que l’équité appliquée dans l’arrêt ne relève pas de
cette catégorie. La notion d’équité par opposition au droit et rivalisant
avec celui-ci d’une certaine manière en proposant une série de principes

1 Le fait que le juge est tenu d’agir infra legem, alors que l’arbitre échappe à ces con-
traintes, est mentionné par Aristote dans un passage que cite Grotius : « [Car] l'arbitre
regarde ce qui est juste, le juge regarde la loi » (De jure belli ac pacis, liv. III, chap. XX,
sect. XLVII, traduction de Pradier-Fodéré, librairie Guillaumin et Cie, 1967).

2 Shabtai Rosenne, The Law and Practice of the International Court, 1965, vol. II,
p. 605.

3 Barbara Kwiatkowska, « The International Court of Justice Doctrine of Equitable
Principles Applicable to Maritime Delimitation and Its Impact on the International
Law of the Sea», dans A. Bloed et P. van Dijk (dir. publ.), Forty Years International Court
of Justice: Jurisdiction, Equity and Equality, p. 158.

199
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 234

autres que ceux du droit n’est pas l’image de l’équité qui a véritablement
place en droit international. Cet aspect de la question a déjà été examiné
dans la section IE. En droit international, l'équité est plutôt une force qui
complète le droit et qui l’aide à avancer dans sa démarche visant à
produire des résultats justes dans le cadre des différends entre les parties:

«La Cour internationale a pris grand soin — et à cet égard on peut
peut-être parler d’une «position» car des questions fondamentales
de politique judiciaire sont en jeu — de présenter son recours à
P«équité» non pas comme une «opposition» au «droit», mais
comme une façon de donner pleinement effet au droit et, si besoin
est, de le compléter.» !

Dans l'affaire concernant les Prises d'eau à la Meuse, Manley O. Hudson a
de son côté insisté sur cet aspect de la question lorsqu'il a déclaré:

«Une démarcation nette entre le droit et l'équité, telle que la
prévoient certains Etats dans l’administration de la justice, ne doit
pas trouver place dans la jurisprudence internationale.» (C.PJ.I.
série A/B n° 70, p. 76, opinion individuelle.)

IV. Comment l'équité s’introduit dans le droit international

74. Les voies par lesquelles l’équité s’introduit dans le droit international
sont nombreuses et, dans la présente affaire, c’est par plusieurs d’entre elles
qu’elle s’est introduite dans le processus qui a abouti à l’arrêt de la Cour.
Centrer son attention uniquement sur l’un ou l’autre de ces cheminements
peut empêcher l’équité d'opérer pleinement dans une affaire donnée.

a) L'équité à laquelle les traités obligent à recourir

75. En ce qui concerne la question sousmise à la Cour, il y a évidem-
ment l’exemple prééminent constitué par le fait que les articles 74 et 83 de
la convention de 1982 sur le droit de la mer rendent expressément l'équité
applicable en matière de délimitation maritime.

76. Invoquer l’équité dans un traité est souvent un moyen d’aligner sur
la pensée contemporaine une branche en développement du droit, de
sorte que des perspectives qui ne sont pas encore cristallisées en règles
juridiques puissent néanmoins s’ouvrir dans le champ du droit en ques-
tion. La convention sur le droit de la mer illustre ce processus, qui apparaît
également dans des traités consacrés a des sujets contemporains tels que
ceux qui ont trait aux ressources de la planète, par exemple l’alimentation
et ’espace, ou concernant des questions économiques, ou encore le régle-
ment des différends. Ainsi, le pacte international relatif aux droits écono-
miques, sociaux et culturels de 1966 traite de la «répartition équitable »
des ressources alimentaires mondiales (art. 11); et la convention sur la
responsabilité internationale pour les dommages causés par les objets

1 Shabtai Rosenne, « The Position of the International Court of Justice on the Foun-
dations of the Principle of Equity in International Law », op. cit., p. 88-89.

200
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 235

lancés dans l’espace prévoit des réparations qui doivent être déterminées
conformément «au droit international et aux principes de la justice et de
l'équité ». De même, la charte des droits et devoirs économiques des Etats
de 1974 emploie des termes comme «équité », «équitable », «juste», « par-
tage équitable », «prix équitables », «termes de l’échange équitables » (voir
art. 10, 14, 26, 28 et 29), et le protocole de la commission de médiation, de
conciliation et d’arbitrage de l'Organisation de l’unité africaine fait ex-
pressément appel à l'équité pour le règlement des différends (art. 29 et 30)!.

77. Ainsi, en invoquant expressément l'équité, la convention de
Montego Bay ne fait que suivre une pratique vénérable du droit interna-
tional, dont on peut suivre les cheminements à travers les siècles2.

b) L'équité reflétée dans le droit international coutumier

78. Le droit international coutumier a été invoqué dans l’arrêt comme
source d'équité, en particulier dans le contexte de l’argumentation visant
à préciser le sens de l’expression «circonstances pertinentes» en droit
international (arrêt, par. 56). On a montré que ces circonstances perti-
nentes sont assimilables aux circonstances spéciales de l’article 6 de la
convention de 1958 étant donné que, dans les deux cas, il s’agit de rendre’
possible un résultat équitable (ibid.).

79. La Cour, en vertu de l’article 38, paragraphe 1, de son Statut, est
tenue de régler «conformément au droit international » les différends qui
lui sont soumis. Il existe un imposant corpus d'opinions autorisées selon
lesquelles l’équité fait partie du droit international coutumier. Fried-
mann, traitant de l’évolution des structures du droit international, a fait
observer ce qui suit:

«Il existe donc une majorité écrasante d’opinions qui corroborent
le point de vue développé par Lauterpacht, Manley Hudson, De
Visscher et Dahm selon lequel l’équité fait partie intégrante du
système moderne d’administration de la justice. »?

! Voir aussi Monique Chemillier-Gendreau, « L’équité », dans Bedjaoui (dir. publ.),
Droit international: Bilan et perspective, 1991, p. 283-294.

2 Voir le traité Jay de 1794, qui stipulait à son article 7 que les commissaires nommés
en vertu du traité pour décider des questions en litige entre l’ Angleterre et les Etats-Unis
devaient prendre une décision sur les diverses prétentions « en prenant en considération
le bien-fondé des différentes thèses ainsi que la justice, ’équité et le droit des gens».
M. Hudson a dressé une liste où figurent de nombreux traités bilatéraux, conclus au
cours des deux siècles qui ont suivi, qui prévoient le recours à l'équité — tels que le traité
de 1795 entre les Etats-Unis et l'Espagne, le traité de 1840 entre la Grande-Bretagne et le
Portugal, et les traités conclus par le Danemark en 1926 et en 1930 avec la Finlande et
l'Islande respectivement. Voir M. O. Hudson, The Permanent Court of International
Justice, 1920-1942, 1943 (réimpression, 1972), p. 616 (notes).

3 Friedmann, The Changing Structure of International Law, 1964, p. 197, citant
Hersch Lauterpacht, Private Law Sources and Analogies, 1927, par. 28; Manley Hudson,
The Permanent Court of International Justice, édition de 1972, p. 617; Charles De
Visscher, «Contribution à l’étude des sources du droit international», Revue de droit
international et de législation comparée, vol. 60, 1933, p. 325, 414 et suiv.; Dahm, Vélker-
rechts, vol. 1, 1958, p. 40 et suiv. .

201
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 236

M. Hudson également a fait observer dans son opinion individuelle
concernant l’affaire des Prises d'eaux à la Meuse: «Les règles bien
connues sous le nom de principes d’équité sont depuis longtemps consi-
dérées comme faisant partie du droit international...» | — manière de voir
à laquelle a souscrit Philip C. Jessup dans le cadre des affaires du Plateau
continental de la mer du Nord. Dans l’affaire de la Compétence en matière
de pêcheries (Royaume-Uni c. Islande)3, M. Dillard a cité cette opinion
avec approbation. Hudson, dans une publication privée, a fait la remar-
que suivante : «l’équité est un élément du droit international lui-même » 4.

80. En ce qui concerne le droit de la mer et la délimitation du plateau
continental et de la zone économique exclusive, l’équité a été reconnue par
la Cour internationale de Justice comme faisant partie du droit internatio-
nal, par exemple dans les affaires du Plateau continental de la mer du Nord?
et dans l’affaire Tunisie/Libye6. Ainsi, dans les affaires du Plateau continen-
tal de la mer du Nord, la Cour a jugé inéquitable qu’en raison de la convexité
ou de la concavité d’une ligne côtière on refuse l’égalité de traitement à des
Etats dont les lignes côtières sont de longueur comparable’. L’exigence d’une
certaine proportionnalité entre le plateau accordé à un Etat et la longueur
de ses côtes a également été considérée comme un principe d’équité.
Ainsi, également, l'équité n’exigeait pas que l’on «refasse» la géographies.

c) L'équité en tant que principe général du droit®

81. Les principes généraux de droit appliqués en droit international
peuvent étre classés en plusieurs catégories et les principes, concepts et
procédures équitables, tels que ceux qui ont été appliqués dans l'arrêt,
trouvent place dans plus d’une d’entre elles.

82. M. Bin Cheng, invoquant l’affaire Gentini, relative à la reconnais-
sance par le droit international, par le truchement de l’équité, du principe
de prescription, reconnaissance qui ne comportait pas l’acceptation du
droit local de la prescription, déclare ce qui suit:

«La démarche suivie dans l'affaire Gentinillil consistant à énon-
cer un principe général à partir de règles de droit positif universelle-

Loc. cit.

C.LJ. Recueil 1969, p. 84.

C.LJ. Recueil 1974, p. 63, note 1.

The Permanent Court of International Justice, 1920-1942, édition de 1972, p. 617.
C.LJ. Recueil 1969, p. 48, par. 88.

C.LJ. Recueil 1982, p. 60, par. 71.

C.I.J. Recueil 1969, p. 49-50, par. 91.

Ibid.

9 L'expression est employée sous cette forme et non selon la formule maintenant
inappropriée de «nations civilisées ». Sir Humphrey Waldock préférait l'expression
«principes généraux de droit reconnus dans les systèmes juridiques nationaux », et
l'expression abrégée «les principes généraux du droit» est peut-être adéquate pour ce
qui nous intéresse ici (voir Plateau continental de la mer du Nord, C.I.J. Recueil 1969,
p. 136, opinion individuelle de M. Ammoun).

19 Venezuelan Arbitrations of 1903, p. 720.

B & D —

DANN

202
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 237

ment appliquées in foro domestico en raison du sentiment général
qu’éprouve l’humanité à l’égard des exigences de l’équité et de
Péquité elle-même, rappelle de manière frappante la proposition de
Descamps en faveur de l’application, en droit international, d’une
«justice objective» ou de l’«équité » telles qu’elles ressortent de la
«conscience juridique des peuples civilisés», et elle confirme le
sentiment que l’on a en consultant les travaux préparatoires du Statut
de la Cour permanente de Justice internationale, qui est que cette
proposition n’est pas très différente de la formule, adoptée en défini-
tive, des «principes généraux de droit reconnus par les nations civili-
sées », formule de l’article 38, paragraphe 1 c), du Statut dela Cour. »!

De nombreuses classifications de ces principes généraux sont possibles,
et les trois premières rubriques d’une classification en cing points faite par
Schachter? montrent, encore une fois, de combien de rubriques de cette
classification auraient pu être tirés les principes d'équité retenus par la
Cour:

«1) Les principes de droit interne «reconnus par les nations civili-
sées.»
2) Des principes généraux de droit «tirés de la nature spécifique
de la communauté internationale. »
3) Des principes «inhérents à l’idée de droit et ayant un caractère
fondamental pour tous les systèmes juridiques. »

83. L’équité au sens général, qui est celui qu’a retenu la Cour, trouve
place dans toutes ces catégories. En ce qui concerne la premiére rubrique,
dont la terminologie est évidemment celle de l’article 38, paragraphe 1 c),
du Statut de la Cour internationale de Justice et de la Cour permanente de
Justice internationale, Schachter fait observer que certains de ceux qui ont
participé à Pélaboration de cette clause avaient a l’esprit l’équité et les
principes reconnus par la «conscience juridique des nations civilisées »3.
Toutefois, Elihu Root, qui a établi le projet finalement adopté, entendait
se référer aux principes effectivement reconnus et appliqués dans les
systèmes nationaux, Il serait exact de dire également que le droit interna-
tional, tel qu’il a été analysé par d’éminents commentateurs> et par la
Cour internationale de Justice, a recherché l’acceptation universelle de la
part des systèmes juridiques et non des principes adoptés sur un plan
purement interne à cette fin. L’équité se range manifestement sous cette
rubrique. La partie C de la présente opinion traitera de façon plus détail-
lée de l’aspect universel de l’équité.

1 General Principles of Law as Applied by International Courts and Tribunals, 1987,
p. 377-378.

2 Op. cit. p.75.

3 Ibid.

4 Ibid. p. 76.

5 Voir Wilfred Jenks, Common Law of Mankind, 1958, p. 106; Wolfgang Friedmann,
The Changing Structure of International Law, 1964, p. 188-210; et Bin Cheng, General
Principles of Law as Applied by International Courts and Tribunals, 1987, p. 377.

203
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 238

84. La deuxième catégorie comprendrait des principes tels que pacta
sunt servandal, qui sont entrés dans le droit international à partir de la
tradition du droit naturel, elle-même inextricablement liée à l'équité au
sens large. Quant à la troisième catégorie, elle englobe des idées telles que
la réciprocité et l’égalité des parties devant le juge, qui sont fondamentales
pour tout droit quel qu’il soit. |;

85. L'influence particulière de l’équité au sens général est évidente
dans toutes ces catégories et, à mesure que la notion d’un droit commun à
l’humanité se renforce et que la nécessité de définir des principes pour
assurer un partage équitable des ressources devient plus urgente, cette mo-
dalité d'introduction de l’équité dans le droit international prendra peut-
être une importance croissante dans le développement du droit de la
mer.

86. Schwarzenberger, commentant les «principes généraux de droit
reconnus par les nations civilisées » évoqués dans le Statut de la Cour,
énumère sept réalisations qui sont à inscrire à l’actif de ceux qui ont rédigé
cette disposition. L’une d’elles, qui résume fort bien la présente analyse,
est que «[les rédacteurs] de cette disposition ont ouvert un nouveau canal
par lequel les concepts du droit naturel ont pu étre accueillis dans le droit
international »?. L’équité représenterait un élément important de la circu-
lation des idées à travers ce canal.

d) L'équité dans la jurisprudence

87. Il est dit à l’article 38, paragraphe 1 d), du Statut de la Cour que,
sous réserve de cette considération que les décisions de la Cour ne sont
obligatoires que pour les parties en litige et dans le cas qui a été décidé,
les décisions judiciaires sont un moyen auxiliaire de détermination du
droit.

88. La jurisprudence dela Cour internationale de Justice en est mainte-
nant arrivée à un point où elle reflète un corpus considérable de principes
équitables et où la Cour s’appuie fréquemment sur l’équité pour parvenir
à une décision?. Ayant été adoptés par la Cour, ces principes sont ainsi
entrés dans le courant général du droit international.

89. L'affaire des Pécheries (C.IJ. Recueil 1951, p. 116) fournit à cet

1 Schachter, op. cit., p. 79-80.

2 Formule employée dans l’avant-propos de Schwarzenberger à l'ouvrage de
Bin Cheng intitulé General Principles of Law as Applied by International Courts and
Tribunals, 1987, p. xi.

3 Voir par exemple Barcelona Traction, Light and Power Company, Limited, deuxième
phase, C.I.J. Recueil 1970, p. 48, par. 94:

«Il y a lieu tout d’abord de constater qu’en matière d’équité il serait difficile
d'établir des distinctions d’après des critères quantitatifs. Certes, l’Etat protecteur
peut ne pas se montrer disposé à prendre fait et cause pour le petit actionnaire
isolé, mais il paraît difficile de lui dénier le droit de le faire au nom de considéra-
tions d’équite. »

204
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 239

égard, bien que l’un des premiers, un exemple remarquable !, mais, depuis
lors, ce concept s’est considérablement développé dans le contexte de la
délimitation maritime à travers une série de décisions dans lesquelles la
Cour internationale de Justice s’est référée de façon explicite à l’applica-
tion de principes équitables.

90. Ainsi, du fait que l'arrêt fait largement appel à la jurisprudence,
l’équité s’y trouve introduite à partir d’une autre source encore. En se
fondant sur des affaires telles que celles du Plateau continental de la mer du
Nord, l'affaire Libye/Malte et l'affaire du Golfe du Maine, on a ouvert des
voies non seulement à l'introduction de l’équité dans la délimitation mari-
time, mais aussi à l’édification, à partir de ces principes équitables, d’un
corpus cohérent de jurisprudence maritime fondée sur l’équité. Par consé-
quent, tout examen des problèmes relatifs au droit de la mer doit, comme
c’est le cas dans la présente affaire, tenir compte de ce vaste ensemble
jurisprudentiel qui, parce qu’il comporte l’adoption de principes équi-
tables, fait que influence fécondante de l’équité devient partie intégrante
du droit de la mer.

e) L’équité dans la doctrine

91. Aux sources mêmes du droit international, Grotius incorporait à ce
dernier l’idée que l’équité pouvait compléter l’administration de la justice
internationale, car il cite Aristote parlant de «la perception de ce qui est
équitable », de «la qualité d’équité » et de la «justice »2. La définition que
donne Aristote de la justice, à savoir «corriger ce en quoi la loi, vu son
caractère général, est défaillante », est également citée. En fait, Grotius,
dans ses commentaires, va jusqu’à évoquer le recours à l’équité «indépen-
damment des règles de justice proprement dites ». Et il emploie ici sans
aucun doute l’expression «règles de justice» au sens où nous parlerions
nous-mêmes de «règles de droit».

92. On ne peut manquer de noter, à cet égard, à quel point Grotius
s’appuie sur le droit naturel dans les travaux qu’en véritable pionnier il a
consacrés à l'édification des principes fondamentaux du droit de la mer.
On pourrait peut-être dire du droit de la mer qu’il est un domaine du droit
international particulièrement sensible aux influences de l'équité.

93. Le processus lancé par Grotius se poursuit à ce jour et, à chaque
génération, les grands publicistes ont, dans leurs propres écrits, incorporé
des considérations et des principes équitables à leurs apports, qui ont été
assimilés dans le corpus du droit international public?.

1 Voir S. Rosenne, The Law and Practice of the International Court, 1965, vol. II, p. 605.

2 Grotius, De jure belli ac pacis, 1646, liv. II, chap. XVI, sect. XXVI; voir également
liv. III, chap. XX, sect. XLVI, traduction de Pradier-Fodéré, librairie Guillaumin et
C'e, 1967.

3 Pour ce qui concerne en particulier le droit de la mer, un certain nombre de publi-
cistes modernes éminents, dont certains ont été cités dans la présente opinion, perpé-
tuent cette tradition et se distinguent par ce qu’ils apportent à ce domaine en plein
développement.

205
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 240

f) L'équité en tant que justice

94. Dans les affaires du Plateau continental de la mer du Nord, la Cour
a déclaré: «Quel que soit le raisonnement juridique du juge, ses déci-
sions doivent par définition être justes, donc en ce sens équitables. »
(C.LJ. Recueil 1969, p. 48, par. 88.) L’équité en tant que partie de la justice
que la Cour est tenue d’administrer devient donc une partie de sa jurispru-
dence générale. L’équité au sens d’une recherche de la solution juste offre
un substrat solide à une partie considérable du raisonnement de la Cour.

95. Dans son opinion individuelle dans l’affaire de la Barcelona Trac-
tion, Light and Power Company, Limited, deuxième phase, M. Fitzmaurice,
citant un ouvrage de base sur l’équité (Snell’s Principles of Equity, 26° éd.,
1966, p. 5-6), a déclaré:

«comme l’auteur du passage cité le dit ... ’equity ne se distingue
pas du droit «en ce qu’elle vise une fin différente, car l’une et l’autre
ont pour but la justice». Mais, peut-on ajouter, le droit et l’équité
ne peuvent réaliser la justice que si on les laisse se compléter mutuel-
lement.» (C.1.J. Recueil 1970, p. 86, par. 36.)

96. Dans l’affaire du Plateau continental (Tunisie/Jamahiriya arabe
libyenne), la Cour internationale de Justice a fait l’observation suivante:

«L’équité en tant que notion juridique procède directement de
l’idée de justice. La Cour, dont la tâche est par définition d’adminis-
trer la justice, ne saurait manquer d’en faire application.» (C.L.J.
Recueil 1982, p. 60, par. 71.)

La Cour, comme sa devancière, a pris soin, comme il va de soi, de noter
que le fait qu’elle dispense la justice ne l’habilite pas à méconnaître les
règles du droit. La nécessité d’administrer la justice ne l’habilite pas, pour
reprendre les paroles de la Cour permanente, à «se déterminer seulement
par des considérations de pure opportunité » (Zones franches de la Haute-
Savoie et du Pays de Gex, C.P.J.I. série A n° 24, p. 15).

97. Kelsen et quelques autres autorités ont émis l’avis que la mission
de la Cour est de statuer conformément au droit international, à l’exclu-
sion de toute autre base. Kelsen déclare, par exemple, que le Statut de la
Cour fait obligation à celle-ci de régler les différends conformément au
droit international et qu’il ne mentionne pas la justice, ce qui conduit à
penser que la Cour n’est pas habilitée à régler les différends conformé-
ment à la justice2.

98. De telles opinions, malgré tout le respect qu’elles méritent, ne tien-
nent pas compte du fait qu’une bonne partie du droit international
englobe déjà l’équité et que l’équité a été l’une des principales voies par

1 Par exemple M. Koretsky dans les affaires du Plateau continental de la mer du
Nord (République fédérale d’Allemagne/ Danemark; République fédérale d’Allemagne/
Pays-Bas), C.IJ. Recueil 1969, p. 165.

2 Kelsen, The Law of the United Nations, 1950, p. 366.

206
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 241

lesquelles de nombreux concepts de base se sont introduits dans le corpus
du droit international et en sont devenus partie intégrante. Elles ne tien-
nent pas compte non plus du fait qu’en interdisant a ce courant d’in-
fluence de s’introduire dans le corpus du droit international, on entrave
le développement de ce dernier.

g) L'équité introduite par la Charte des Nations Unies

99. La Charte des Nations Unies, en son article 1, stipule que l’un des
buts des Nations Unies est de « maintenir la paix et la sécurité internatio-
nales », et à cette fin «réaliser, par des moyens pacifiques, conformément
aux principes de la justice et du droit international, l'ajustement ou le
règlement de différends ... de caractère international...» La Cour a été
créée dans ce cadre comme l’un des organes principaux de l'Organisation
des Nations Unies, et elle est donc tenue d’agir, pour l’ajustement et le
règlement des différends internationaux, «conformément aux principes
de la justice et du droit international». L’équité comme élément inhérent
de la justice, sinon du droit international lui-même, s’introduit donc dans
la jurisprudence de la Cour. Son importance à cet égard peut se mesurer
au fait qu’étant donné que le maintien de la paix et de la sécurité interna-
tionales est l’un des objectifs primordiaux de l'Organisation des Nations
Unies et de toutes ses institutions, un moyen primordial d’atteindre cet
objectif, à savoir les principes de la justice et du droit international, doit
lui-même avoir une importance primordiale. En fait, justice et équité sont
des aspects indissociables de la paix elle-même, qui figure au premier rang
des objectifs que le droit international vise à atteindre!. Le caractère
contraignant de cet élément apparaît plus clairement quand on considère
aussi que le projet initial de la Charte comportait les mots «en tenant
dûment compte» de la justice et du droit international, qui ont été
remplacés par le mot «conformément», car la formule précédente n’a pas
été considérée comme suffisamment accentuée2.

100. Le préambule de la Charte, également, énonce comme l’une des
sources de l’idée même des Nations Unies la résolution des peuples des
Nations Unies « à créer les conditions nécessaires au maintien de la justice
et du respect des obligations nées des traités et autres sources du droit
international». Shabtai Rosenne invoque à juste titre cet aspect de la
question pour faire observer que l’union de l’équité avec le droit et la
justice doit en conséquence étre considérée comme une «monade»
équité-droit-justice (ce qui implique l’absence d’opposition entre ces

1 Voir Annuaire de l’AAA, 1972/1973, vol. 42/43, éditorial de Boutros Boutros-Ghali,
p. 4, sur la nécessité pour les juristes internationaux de l’avenir «[d’Jaffronter les
probièmes complexes d’un monde nouveau, où le droit international devrait établir une
paix durable, juste et équitable ».

2 Documents de la Conférence des Nations Unies sur l’organisation internationale,
vol. VI, San Francisco, 1945, p. 472.

207
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 242

termes), et non comme la «triade» du droit, de la justice et de l’équité
envisagée par Sohn!.

101. Il est 4 peine besoin d’insister sur le fait que toutes les différentes
parties de la Charte ont, pour le fonctionnement de la Cour, un caractére
tout aussi fondamental que son Statut méme, car la Charte et le Statut
forment un seul document constituant un tout. Les raisons qu’a la Cour de
recourir à l'équité dans la présente affaire comme dans toutes les autres
ont donc un caractère impérieux, et elles lui viennent directement de sa
source statutaire fondamentale. Il y a lieu de noter en outre que le lien
intime qui existe entre la justice et l’équité telles qu’elles ressortent de la
Charte des Nations Unies et le droit de la mer a été éloquemment mis en
relief par le président de la troisième conférence des Nations Unies sur le
droit de la mer, H. S. Amerasinghe, lequel, au début même de la confé-
rence, dans son discours d’ouverture en tant que président, a déclaré ce
qui suit:

«Si la conférence décide de s’inspirer des principes de la justice et
de l’équité et si elle fait preuve d’un esprit d’entente réciproque, de
bonne volonté et de compromis, elle se montrera digne des idéaux
élevés de la Charte des Nations Unies et transmettra à la postérité ce
qui sera peut-être l’un des accomplissements suprémes de l’Organi-
sation. »?

h) L'équité dans la pratique des Etats

102. Un certain nombre d’exemples de la pratique des Etats ont été
fournis à la Cour a l’appui de propositions concernant les positions
respectives que les Parties cherchent à en déduire. La pratique des Etats
constituerait, dans certaines limites, un élément de preuve du droit inter-
national coutumier. Dans la mesure où la pratique des Etats sur laquelle
on s’appuie a trait à la délimitation maritime, il importe de noter que des
considérations d'équité, telles que le principe de l’équidistance, fournis-
sent souvent l’arrière-plan des négociations entre les Etats en ces matières.
Les dispositions auxquelles on aboutit peuvent donc englober des prin-
cipes équitables. Dans la mesure où la pratique des Etats contribue à l’édi-
fication du droit international, celui-ci renfermerait donc, incorporés à sa
substance à partir de cette source, certains des principes de l’équité. Il se
peut que, ces principes s'étant concrétisés de cette façon, le fait qu’ils ont
leur origine dans l’équité soit obscurci, mais nous pouvons néanmoins
parfois les reconnaître dans la pratique des Etats qu’ils ont contribué à
créer.

! S. Rosenne, « The Position of the International Court of Justice on the Foundations
of the Principle of Equity in International Law», op. cit., p. 88-89. L’opinion de Sohn est
exprimée dans « The Role of Equity in the Jurisprudence of the International Court of
Justice », dans Mélanges Georges Perrin, 1984, p. 303.

2 Nations Unies Documents officiels de la troisième conférence des Nations Unies sur le
droit de la mer, première session, 1" séance, vol. I, par. 16.

208
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 243
V. Recours à l'équité à priori et à posteriori
a) Le recours positif ou à priori à l'équité en vue de parvenir à un résultat

103. Le recours positif à l’équité serait évidemment illustré, dans
l’arrêt de la Cour, par l'application de concepts d’équité et le recours à des
procédures et méthodes équitables en vue de l’obtention d’un résultat
équitable.

b) Le recours négatif ou à posteriori à l'équité pour vérifier un résultat

104. On a déjà dit un mot de cela dans les paragraphes 31 à 42. On
a fait observer alors que l’application du principe de l’équidistance,
lui-même principe d’équité, peut à l’occasion produire un résultat qui
n’est pas équitable, comme la Cour l’a fait observer plus d’une fois.
Dans les cas où il existe une large disproportion entre les côtes, comme
dans l’affaire Libye/Malte, ce serait là un moyen de recourir à l’équité
en ce sens que l’on vérifierait si le résultat est inéquitable. C’est ainsi
également que, dans la présente affaire, la très grande disproportion
de longueurs des côtes du Groenland et de Jan Mayen a été invoquée
pour s’assurer que le résultat obtenu par l’application de principes et
méthodes équitables n’est pas en fait inéquitable. On peut en réalité
considérer que ce rôle de l’équité «consiste moins à assurer positi-
vement un résultat équitable qu’à éviter négativement une solution iné-
quitable»!, mais il a à la fois une valeur pratique et une justification
théorique.

105. Le recours à l’équité ainsi entendu est analogue au recours à
l'injustice comme critère de la justice, qui a un long passé dans l’histoire
de la pensée philosophique. La justice, par sa nature même, ne se prête pas
à une formulation complète, mais l’injustice, par sa nature même, peut
souvent être décelée immédiatement. De même, alors que ce qui est équi-
table peut être impossible à formuler d’avance au moyen d’une série
complete de règles?, ce qui est inéquitable peut être aisément reconnu
comme tel quand on se trouve devant une situation donnée ou quand une
proposition doit être pesée.

106. Cette façon de considérer la justice a de lointains ancétres?. Dans
V Ethique à Nicomaque, Aristote a écrit, au sujet du sentiment de l’injus-
tice, que : « Les nombreuses formes de l’injustice font apparaître en pleine

! Prosper Weil, Perspectives du droit de la délimitation maritime, 1988, p. 180.

2 Cf. Kelsen, Was ist Gerechtigkeit ? 2° éd., Vienne, 1975, p.43 — « Ich weiss nicht und
kann nicht sagen was Gerechtigkeit ist … und kann nur sagen was Gerechtigkeit für mich
ist ». (« Je ne sais pas et je ne peux pas dire ce qu’est la justice ... et peux seulement dire ce
que la justice est pour moi.»)

3 Voir Julius Stone, Human Law and Human Justice, 1965, p. 316.

209
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 244

clarté les formes de la justice», thème également étudié par les juristes
modernes2. Tandis que la réaction à l'égard du concept de justice est pure-
ment contemplative, la façon dont on réagit devant une situation que l’on
ressent comme injuste est plus positive. Mettre le sentiment de l’injustice
au service de la justice est donc une démarche qui bénéficie d’une puis-
sante justification philosophique. Le «sentiment de l'injustice » est «de
caractère en grande partie rétrospectif et correctif », tandis que «les défi-
ciences qu’il permet de percevoir ne peuvent finalement être réparées que
par un corps de doctrine dont la nature est prospective et créatrice »4.
C’est là une illustration du fait que «les théories relatives à la justice,
dans toute leur diversité de contenu et de mode de présentation, ne
peuvent sans risque être écartées même des préoccupations les plus pra-
tiques »>.
107. Pour abréger:

«Nous avons ici devant nous la différence entre, d’une part, la
question de la définition de l’équité in abstracto et, d’autre part, la
question de savoir si une situation, une mesure ou une décision
concrètes sont équitables. » 6

108. Cela toutefois ne revient pas à dire qu’il n’est jamais possible de
formuler à l’avance des règles d’équité pertinentes applicables à un objet
donné. Jusqu’à un certain point, ces règles peuvent être formulées à
mesure que mirit la connaissance juridique du sujet en question, mais
elles ne peuvent jamais être formulées totalement, et le sentiment de
l'injustice ou le sentiment de l’inéquitable demeureront toujours une aide
dans la recherche de la solution équitable.

109. En ce qui concerne la délimitation des frontières, aucun code de
justice ou d’équité, aussi précisément formulé soit-il, ne peut envisager à
l’avance toutes les possibilités. Toutefois, lorsqu'une solution est présen-
tée, elle peut immédiatement susciter un sentiment d’injustice qui abou-
tira à la faire rejeter et à rechercher une autre solution qui ne provoque pas
la même réaction. Insister sur la nécessité d’une solution équitable et reje-
ter toute solution qui, bien qu’élaborée conformément à l'équité, est
cependant inéquitable, c’est donc une démarche qui trouve un soutien du
côté de la philosophie.

1 Ethique à Nicomaque, V.i.5. Voir également le Commentaire de Thomas d'Aquin sur
VEthique à Nicomaque, 5.1, n° 893. Cf. la République de Platon, 440C-D.

2 Voir E. N. Cahn, The Sense of Injustice, 1949; Julius Stone, op. cit., p. 316.

3 Cahn, op. cit., p. 13.

4 I. Jenkins, « Justice as Ideal and Ideology», dans Nomos, Justice, 191, cité dans
Stone, op. cit., p. 317.

5 Stone, op. cit., p. 321.

6 P. van Dijk, Nature and Function of Equity in International Economic Law, Grotiana
New Series, 1986, vol. 7, p. 5.

210
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 245
VI. Les utilisations de l'équité

110. Les utilisations de l’équité sont multiples, et il se peut que
plusieurs soient présentes à la fois dans une affaire donnée, telle que celle
dont la Cour est saisie. Le meilleur moyen de comprendre cet aspect de
l'équité est d'employer les classifications connues du recours à l’équité.
Par exemple, l’analyse faite par Oscar Schachter dans le cours de droit
international général qu’il a professé à l’Académie de La Haye en 1982
dénombrait cinq utilisations |:

a) équité comme base d’une justice «individualisée» tempérant les
rigueurs du droit strict;

b) l'équité comme introduisant dans le processus des considérations
d’impartialité, de raison et de bonne foi;

c) l'équité comme apportant certains principes spécifiques de raisonne-
ment juridique associés à Pimpartialité et à la raison, à savoir l’estop-
pel, l'enrichissement sans cause et l’abus du droit;

d) l'équité comme fournissant des normes équitables pour l'allocation et
le partage de ressources et d'avantages;

e) l'équité comme approximativement synonyme de justice distributive
et visant à satisfaire certaines exigences concernant des dispositions
d’ordre économique et social et la redistribution des richesses.

111. A cette liste peuvent être ajoutées quelques autres utilisations
telles que celles qui sont énumérées plus loin comme méthodes de mise en
œuvre de l’équité. Il peut y avoir un certain chevauchement entre les deux
catégories, car certaines de ces utilisations de l’équité peuvent également
être considérées comme des méthodes et vice versa.

112. Des cinq catégories énumérées ci-dessus, il est évident qu’au
moins les quatre premières sont pertinentes dans la présente affaire:

113. a) Quoique Schachter parle de la «justice individualisée »
comme d’une démarche visant à tempérer les rigueurs du droit strict, on
peut recourir à l’équité pour parvenir à une «justice individualisée » sans
pour autant opérer contrairement à une règle de droit. L'utilisation de
l'équité considérée dans ce sens pour la délimitation maritime a été fort
bien caractérisée par M. Jiménez de Aréchaga dans l'affaire Tunisie/
Libye:

«appliquer judiciairement les principes équitables signifie que le
tribunal doit rendre la justice, dans le cas concret dont il est saisi, par
une décision conçue en fonction de l’ensemble des faits propres à
cette affaire et adaptée à ces faits. L’équité n’est ici rien d’autre que le
fait de tenir compte de tout un ensemble de circonstances historiques
et géographiques dont l'intervention n’affaiblit pas la justice, mais au
contraire l’enrichit.» (CJ. Recueil 1982, p. 106, par. 24, opinion
individuelle.)

! Schachter, op. cit., p. 82.

211
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 246

114. Dans de nombreuses affaires de différends maritimes, y compris
celle-ci, cet aspect de la question est d’une grande importance, car chaque
affaire appelle un traitement individualisé dans le contexte des règles de
droit coutumier ou de droit conventionnel qui peuvent être pertinentes.
Cela n'implique nullement un conflit avec ces règles, mais une démarche à
Pintérieur de celles-ci, comme on le verra plus en détail dans la section de
la présente opinion qui concerne l’équité intra legem. Ce recours à l’équité
pour faciliter l’adaptation de la décision aux «faits propres » à une affaire
donnée est très apparent en l’espèce, comme le prouve la diversité des
facteurs considérés par la Cour, dont l’un au moins — le facteur concer-
nant les glaces — n’a peut-être jamais été pris en considération aupara-
vant dans la jurisprudence de la Cour.

115. La raison d’être de l’approche individualisée a également été bien
formulée par M. Jiménez de Aréchaga dans les termes suivants:

«Le fait que la Cour a autorité pour appliquer des principes équi-
tables ne l’autorise pas à adopter une décision capricieuse dans
chaque cas d’espèce, mais à adopter la décision qui, à la lumiére des
circonstances spécifiques, est juste et équitable pour cette espèce.
Ainsi, l’équité est réalisée, non pas simplement par une décision de
justice singulière, mais par la justice de cette décision singulière. » !

116. b) L’équité comme introduisant dans le processus des considéra-
tions d’impartialité et de raison intervient elle aussi manifestement dans la
présente affaire.

117. c) L’équité comme apportant des principes spécifiques de raison-
nement juridique a été utilisée aussi, par exemple lorsque la Cour s’inter-
roge sur le point de savoir si le comportement des parties a été tel qu’il
donne lieu à un estoppel. Cela devient pertinent dans la présente affaire
lorsqu'il s’agit de déterminer, par exemple, l'effet de la conduite passée
des Parties en ce qui concerne l’équidistance dans la démarcation.

118. d) Les normes équitables pour l'allocation et le partage des
ressources et des avantages se situent évidemment au cœur même du
présent différend et, dans le contexte du partage des ressources naturelles,
on a montré par ailleurs dans la présente opinion que l’équité joue un rôle
de plus en plus important au plan international.

119. On trouve dans le droit de l’espace et le droit des cours d’eau des
analogies qui sont utiles pour analyser le rôle de l’équité en ce qui
concerne le partage d’espaces maritimes. Le droit spatial admet cette
notion dans le traité sur la Lune de 1979 (accord régissant les activités des
Etats sur la Lune et les autres corps célestes), qui prescrit la «répartition
équitable, entre tous les Etats parties», des avantages résultant des
ressources en question, ainsi que dans l'attribution dans l’espace
extra-atmosphérique de « fenêtres » ou de «créneaux » pour les satellites

! E. Jiménez de Aréchaga, « The Conception of Equity in Maritime Delimitation »,
dans Le droit international à l'heure de sa codification. Etudes en l'honneur de Roberto
Ago, 1987, vol. II, p. 232.

212
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 247

de communication à orbite géostationnaire. Les traités pertinents où il est
question de la répartition de ces créneaux, tels que la convention de
l'Union internationale des télécommunications, invoquent à cette fin
l'équité en faisant référence à l’«accès équitable » ! en tant qu’objectif à
atteindre.

120. Un exemple plus proche, relatif au partage d’une ressource entre
deux Etats, se trouve dans les droits des Etats riverains de lacs et de cours
d’eau. L’arbitrage intervenu en 1957 entre la France et l’Espagne au sujet
du lac Lanoux? est une illustration du recours aux principes équitables de
bonne foi et d’un juste équilibre entre les intéréts des parties pour détermi-
ner les droits respectifs de deux Etats. Les règles d’Helsinki, adoptées en
1966 par l’International Law Association pour les utilisations des eaux
des fleuves internationaux, ainsi que la résolution sur la pollution des
fleuves et des lacs (adoptée par l’Institut de droit international en 1979),
montrent à quel point l’on a recours à l’équité en matière de partage de
ressources.

121. e) L’équité dans le sens de justice distributive et de redistribution
des richesses n’entre pas en jeu dans la présente affaire. En ce qui
concerne la délimitation maritime, la Cour a eu l’occasion de faire l’obser-
vation suivante:

«Certes il n’existe pas de règles rigides quant au poids exact à
attribuer à chaque élément de l’espèce; on est cependant fort loin de
l’exercice d’un pouvoir discrétionnaire ou de la conciliation. Il ne
s’agit pas non plus d’un recours 4 la justice distributive. » (Plateau
continental (Tunisie/Jamahiriya arabe libyenne), C.I.J. Recueil 1982,
p. 60, par. 71.)

VII. Comment intervient l'équité

a) Mise en balance des intéréts des parties

122. La véritable équité, a-t-on dit, consiste «a tenir en équilibre,
autant que possible, les considérations d’équité invoquées par les deux
parties »3. Dans cette affaire, l’arrêt a tenu compte d’un certain nombre de
circonstances et en a apprécié l’incidence d’une manière que l’on peut
décrire ainsi. Non seulement cette méthode de faire intervenir l’équité est-
elle bien acceptée, mais elle bénéficie amplement de l’appui de la juris-
prudence de la Cour et de tribunaux arbitraux dans des affaires de
délimitation maritime.

123. Dans l'affaire Tunisie/ Libye, la Cour a défini sa tâche comme une

1 M. A. Rothbiatt, « Satellite Communication and Spectrum Allocation », American
Journal of International Law, vol. 76, 1982, p. 56.

2 RSA, vol. XII, p. 281.

3 Bin Cheng, General Principles of Law as Applied by International Courts and Tribu-
nals, 1987, p. 48-49, citant l’affaire Pinson (1928), publiée dans Jurisprudence de la com-
mission franco-mexicaine des réclamations (1924-1932), p. 133.

213
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 248

obligation de «peser soigneusement les diverses considérations qu’elle
juge pertinentes, de manière à aboutir à un résultat équitable» (C.LJ.
Recueil 1982, p. 60, par. 71).

124, M. Jiménez de Aréchaga, dans son opinion individuelle dans la
même affaire, a fait observer que:

«Appliquer l'équité signifie donc en fait considérer et mettre en
balance les circonstances particulières à l’espèce, de façon à statuer,
non pas en appliquant rigidement un certain nombre de règles et
principes généraux et de notions juridiques formelles, mais en adap-
tant et en ajustant ces principes, règles et notions aux faits, aux
réalités et aux circonstances de l’espèce. » (Jbid., p. 106, par. 24; voir
aussi ibid., arrêt, par. 71 et 107, au sujet de la « mise en balance ».)

La démarche que décrit M. Jiménez de Aréchaga correspond de très près à
celle qui a été suivie dans l’arrêt de la Cour.

125. Cette idée de peser les considérations en présence pour parvenir à
un résultat équitable remonte très loin en droit international. Les déci-
sions des commissions constituées en application du traité Jay de 1794, et
autorisées à recourir à l’équité dans leurs déterminations, ont été analy-
sées comme l’aboutissement du « processus nécessaire d’ajustement, de la
mise en balance d’une considération par rapport à une autre »?,

126. La mise en balance de toutes les considérations pertinentes est
également évoquée dans les affaires de la Mer du Nord, où la Cour a
observé:

«En réalité il n’y a pas de limites juridiques aux considérations
que les Etats peuvent examiner afin de s’assurer qu’ils vont appliquer
des procédés équitables et c’est le plus souvent la balance entre toutes
ces considérations qui créera l’équitable plutôt que l’adoption d’une
seule considération en excluant toutes les autres.» (C.I.J. Recueil
1969, p. 50, par. 93.)

127. Le tribunal saisi de l’affaire de la Délimitation du plateau continen-
tal entre le Royaume-Uni et la France? s’est lui aussi donné expressé-
ment pour tâche de mettre en balance les facteurs présentés par les deux
parties pour déterminer la ligne de délimitation dans la région des îles
Anglo-Normandes.

128. Dans un domaine juridique connexe, il est intéressant de compa-
rer aussi l’article V, paragraphe 3, des règles d’ Helsinki relatives aux utili-
sations des eaux des fleuves internationaux, qui contient la méthode
suivante:

1 Traité d'amitié, de commerce et de navigation entre les Etats-Unis d’ Amérique et la
Grande-Bretagne prévoyant la création de trois commissions mixtes de ressortissants
américains et britanniques pour régler un certain nombre de questions faisant l’objet
d’un contentieux entre les deux pays.

2 Analyse de Moore, citée par H. Lauterpacht dans The Function of Law in the Inter-
national Community, 1933, p. 121, note 4; voir aussi p. 132.

3 Décision du 30 juin 1977, RSA, vol. XVIII, p. 223-231, par. 180-202.

214
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 249

«Le poids à accorder à chaque facteur doit être déterminé selon
son importance, comparée à celle des autres facteurs pertinents. Pour
établir ce qui est une part raisonnable et équitable, tous les facteurs
pertinents doivent être considérés ensemble et la conclusion doit se
déterminer en fonction du tout.» /Traduction du Greffe.]

b) Interprétation équitable d’une règle de droit ou d’un traité ou d'un en-
semble de faits

129. L’une des fonctions importantes de l’équité, dans tout processus
judiciaire, consiste à offrir un mode d'interprétation. Il peut s’agir d’inter-
préter une règle de droit, ou un document, voire un ensemble de faits.
L'interprétation littérale, attachée à la lettre du droit et au formalisme,
s'oppose à l'interprétation libérale, qui s’inscrit dans une optique
d'équité. Que ce qui est à interpréter soit une règle de droit, un traité ou
une situation de fait, cette double lecture, avec des conséquences fort
différentes, est possible.

130. Schwarzenberger énonce cet aspect de l’équité en ces termes:

« La règle de l’équité, telle qu’elle s’est développée, exige que l'on
soit raisonnable et de bonne foi dans l’interprétation et application
des traités. » !

131. On pourrait considérer plus précisément qu’il s’agit d’un choix
non pas entre deux, mais entre plusieurs interprétations possibles. Ainsi
que le dit De Visscher:

«L’équité peut n’étre pas une base de décision indépendante: tel
est le cas lorsque, dans une sentence qui, par ailleurs, reste fondée sur
le droit positif (infra legem), le juge choisit entre plusieurs interpréta-
tions possibles de la régle celle qui lui parait la plus conforme aux
exigences de la justice, eu égard aux circonstances de l’espèce. »?

132. Dans la présente affaire, l’une des principales questions exami-
nées par la Cour a été l’interprétation selon l’équité des «circonstances
spéciales » mentionnées dans la convention de 1958.

c) Modération de l'application de règles strictes

133. C’est l’idée aristotélicienne classique de l’équité, décrite par Aris-
tote dans l’ Ethique à Nicomaque :

« La raison en est que la loi est toujours un énoncé général, et pour-
tant il existe des cas qu’il n’est pas possible de couvrir dans un énoncé

! Scharzenberger, « Equity in International Law», Yearbook of World Affairs, 1972,
p. 346, 357.

2 Charles De Visscher, Théories et réalités en droit international public, Pedone, 1955,
p. 416.

215
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 250

général... Voici la nature essentielle de l’equité: elle corrige la loi lors-
que la loi est imparfaite à cause de sa généralité. » !

134. L’équité pourrait donc adopter une attitude impérieuse et corriger
une règle de droit imparfaite, ou bien en donner une interprétation plus
souple ou plus accommodante, en tempérant ainsi sa rigueur sans la
contredire. La première attitude est, je l’ai déjà indiqué, impropre au droit
international.

135. Mais cet aspect de souplesse, qui est pertinent, est bien illustré par
Aristote dans le même ouvrage lorsqu'il compare le caractère indéfini de
l'équité à la «règle de plomb utilisée par les maçons de Lesbos», qui
«n’est pas rigide, mais peut se plier suivant la forme de la pierre »2. Dans
le contexte de la délimitation maritime, chaque affaire présente des faits
d’une forme différente de toutes les autres, et l'équité s’ajuste en suivant
cette forme, comme il l'indique, parce qu’elle est souple, alors qu’une
règle rigide ne lui rendrait guère justice. C’est ce que fait l’arrét dans la
présente affaire.

d) Choix d'un principe équitable

136. Cet aspect touche aux processus judiciaires qui interviennent
dans la présente affaire, car les principes (ainsi que les procédures et
méthodes) équitables qui peuvent être employés sont nombreux. La Cour,
pour les raisons indiquées, a fait son choix entre eux en décidant de la
ligne de délimitation qu’elle a arrêtée.

137. Par sa nature même, la fonction judiciaire consiste à choisir entre
des principes concurrents qui tous, d’une manière ou d’une autre, sont
pertinents dans l’affaire en cause. Les principes que le juge adopte parmi
tous ceux qui s'offrent à lui dépendent du poids qu’il accorde à des consi-
dérations telles que la pertinence, le rapport direct avec le problème,
l'intérêt pratique dans les circonstances de l'espèce, et le degré d’autorité
du principe. Voilà des domaines où l’expérience et le discernement du
juge lui serviront de guide. En pareils cas, celui-ci trouve une gouverne
supplémentaire et importante dans les limites de choix qu'offre le droit, en
son sens de la justice, de l’impartialité et de l’équité.

138. En matière de délimitation maritime, abstraction faite de quel-
ques principes spécifiques tels que la règle de l’équidistance-circons-
tances spéciales (qui sont déjà apparus), il appartient au juge de faire son
choix parmi la gamme des principes généraux (et des procédures et
méthodes) utilisables, conformément au droit et à son sens de la justice.

139. Voila encore une illustration de ce que Julius Stone appelle l’«élé-
ment de choix évaluateur» qui fait partie intégrante du processus judi-
ciaire>. Pour reprendre une autre expression de cet éminent juriste, le juge

| Aristote, Ethique à Nicomaque, V.x.4 et 6, édition de Loeb, 1934.

2 Ibid.
3 Voir Julius Stone, Legal System and Lawyers’ Reasonings, 1964, p. 305.

216
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 251

a «des marges de choix»! dans le concept d’équité, comme d’ailleurs
dans la plupart des domaines du droit. Le fait qu'il s’agisse de droit inter-
national plutôt que de droit interne ne modifie pas la nature de ce proces-
sus. L’équité n’a jamais été ni ne sera jamais un domaine entiérement
objectif de connaissance du droit. Dans les termes d’un ouvrage bien
connu: « L’équité peut jouer un rôle spectaculaire de complément au droit
ou bien se fondre discrétement dans le raisonnement juridique. »2

e) Exercice du pouvoir discrétionnaire du juge

140. Certains aspects de cet exercice ont déjà été étudiés dans la me-
sure où le pouvoir discrétionnaire du juge est lié au choix d’un principe
approprié à appliquer. Le pouvoir discrétionnaire du juge intervient
également lorsqu'il choisit une solution appropriée à partir d’une gamme
de possibilités, qui se présentent toutes également sur la base du raisonne-
ment de la Cour. En fait, cet aspect est particulièrement pertinent en
l’espèce car, en théorie, il y aurait un nombre infini de lignes de délimita-
tion possibles dans le cadre des principes que la Cour a décidé de suivre.

141. Cet aspect est encore plus pertinent si l’on considère l’affirmation
expresse faite par la Cour au paragraphe 90 de l’arrêt à l’effet que l’ajuste-
ment de la ligne médiane «resterait dans les limites du pouvoir discrétion-
naire que lui confère la nécessité de parvenir à un résultat équitable ». Je
m’associe à cette affirmation du pouvoir discrétionnaire de la Cour, car il
s’agit d’une énonciation explicite de ce qui est souvent un postulat impli-
cite. Il est indispensable de souligner, si l’on peut emprunter à la fois à
la sagesse d’un juge et à celle d’un universitaire en la personne de
O. W. Holmes et de Julius Stone, que, dans des affaires comme celle-ci, il
n’y a pas de réponse unique qui soit « “juste” de manière absolue, comme
si le jugement consistait à faire “une addition correcte” »3. Le juge, à la
différence d’un arbitre ou d’un conciliateur, opère à l’intérieur de certains
paramètres fixés par le droit 4. Ii exerce son pouvoir discrétionnaire dans
les limites de ces paramètres et, lorsqu'il emploie les instruments souples
de l’équité, il le fait infra legem. Mais, comme dans tout exercice du
pouvoir discrétionnaire du juge, il y a une gamme de choix dans un cadre
large de limites autorisées. Où se situe son choix dans cette gamme
dépend du juge, et comment il le fait dépend des principes directeurs
auxquels il a recours. Il ne s’agit pas ici de lacunes du droit, car si le droit
peut offrir des principes directeurs, il ne saurait, par sa nature même,
couvrir entièrement les innombrables permutations et combinaisons de
faits qui se présentent dans une affaire donnée.

1 Julius Stone, Legal System and Lawyers’ Reasonings, 1964, p. 304.

2 Jan Brownlie, Principles of International Law, 4° éd., 1990, p. 26.

3 Julius Stone, Legal System and Lawyers’ Reasonings, 1964, p. 305, et O. W. Holmes
Jr., « Path of the Law», Harvard Law Review, vol. 10, 1987, p. 465-466.

4 Cette distinction entre la démarche du juge et celle de l’arbitre a été notée par Aris-
tote dans un passage relevé par Grotius (voir ci-dessus p. 233, note 1).

217
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 252

142. L’exercice du pouvoir discrétionnaire du juge n’est peut-étre pas
l’un des domaines du droit où règne la plus grande lumière mais, à cet
égard, l’équité est par excellence l’un des principaux guides! dont un juge
peut se servir pour arrêter sa préférence à l’intérieur des marges de choix
dont il dispose. L’équité peut ici consister en des principes spécifiques
issus d'elle-même, ou s'entendre au sens large et général que j'ai déjà
analysé. Dans l’un ou l’autre cas, l'équité peut entrer dans le droit interna-
tional et contribuer de manière vitale à son développement ultérieur.
L'exercice du pouvoir discrétionnaire du juge à l’intérieur des paramètres
prescrits faisant ainsi nécessairement et intrinsèquement partie du
processus judiciaire, une juridiction exerçant son pouvoir discrétionnaire
dans une affaire comme celle-ci n’outrepasse donc pas sa fonction judi-
ciaire en opérant un choix réfléchi, dans ces limites, selon son sens de ce
qui est juste et équitable. Elle n’a pas lieu non plus de s’estimer retenue,
dans l'exercice de cette fonction tout à fait légitime, par la crainte de trans-
gresser les limites de la fonction judiciaire. Sous cet angle, tout le spectre
des applications, utilisations et méthodes équitables s’étend devant la
Cour, lui permettant de faire le meilleur choix, dans la gamme dont elle
dispose, dans les limites de son autorité.

f) Suppléance des lacunes et des interstices du droit

143. Ce point a déjà été traité dans le contexte de l’équité praeter
legem.

g) Application de procédures équitables

144. J'en ai déjà parlé dans la section I b) ci-dessus.

h) Application de principes équitables faisant déjà partie du droit

145. Bien des principes d’équité, tels que l’enrichissement sans cause,
la bonne foi, la loyauté contractuelle et l’exercice du droit de propriété
de manière à ne pas causer de dommage à autrui, font déjà partie du
droit positif. En droit international, la situation est la même. Lorsque l’on

! Tl pourrait évidemment y en avoir plusieurs autres, surtout dans une instance de
droit interne, où un juge peut consciemment ou inconsciemment pencher, par exemple,
pour une attitude utilitaire, positiviste analytique ou réaliste ou pour toute autre préfé-
rence philosophique, pour prendre sa décision. Voir C. G. Weeramantry, «The Impor-
tance of Philosophical Perspectives in the Judicial Process», Connecticut Journal of
International Law, vol. 6, 1991, p. 599.

2 Au sujet des marges de choix dans le pouvoir discrétionnaire du juge, voir, de
manière générale, Julius Stone, Human Law and Human Justice, 1965, p. 304-312. Voir
aussi Lon L. Fuller, The Morality of Law, édition revisée de 1969, pour un aperçu des
choix existants, qui vont de ce que Fuller appelle la moralité d’aspiration, tout en haut
de l'échelle, jusqu’à la moralité du devoir, plus bas. Le juge le plus idéaliste porte son
choix plus près du haut de l’échelle que le plus pragmatique. Les sommets de l’échelle ne
se prêteraient pas à une utilisation pratique.

218
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 253

applique une telle règle de droit positif, on met donc en œuvre en même
temps un principe d'équité. Le moment exact où une règle donnée d’équité
est promue règle de droit est souvent difficile à déterminer. Les résultats
sont souvent les mêmes, et une recherche plus poussée risque donc d’être
un simple exercice théorique.

i) Utilisation a contrario pour vérifier un résultat

146. J’en ai déjà traité dans la section V b) ci-dessus.

VIII. Les stades de l'élaboration d'une décision en équité!

147. Il est peut-être utile, en étudiant un arrêt qui fait intervenir
l'équité, d'observer que celle-ci n’a pas été appliquée en bloc, mais selon
une démarche prudente et ordonnée comportant une série de stades
successifs qui peuvent s’analyser séparément. L’arrêt de la Cour dans la
présente affaire recourt à l'équité de cette manière ordonnée et je m’asso-
cie à la décision qu’elle a prise à chaque stade. Il est naturellement pos-
sible de les analyser différemment, mais les étapes ci-après reflètent peut-
être l'approche que la Cour a appliquée au problème.

a) Définition de la zone en litige

148. Le début de l’arrêt traite soigneusement de cet aspect assez en
détail (par. 21), en précisant les trois zones en cause. L’étendue de la zone
pertinente est également indiquée.

b) La phase préparatoire de la réunion des circonstances pertinentes

149. Comme dans la présente affaire, la tâche suivante consiste à réunir
les circonstances pertinentes. Ce faisant, la Cour apprécie de manière
indépendante la pertinence de chacune d'elles. L'arrêt précise celles
qu’elle a jugées pertinentes. Les circonstances concrètes dont il s’agit ici
sont évoquées dans la partie B de la présente opinion.

150. Lors de cette phase préparatoire, la Cour s’inspire de la procédure
équitable qui consiste à étudier chaque élément pertinent pour l'affaire.
La détermination de la pertinence ou de l’absence de pertinence d’un fait
dépend aussi, naturellement, des règles de droit applicables, car l’équité
dont use ici la Cour n’est pas l’équité contra legem. Cet aspect est d’une

1 Voir sur cet aspect Michel Virally (« L’équité dans le droit. A propos des problèmes
de délimitation maritime », dans Le droit international à l'heure de sa codification. Etudes
en l'honneur de Roberto Ago, vol. II, 1987, p. 526-530), qui établit une division tripartite.
Pour une analyse plus développée en cinq parties, voir J. Charney, « Ocean Boundaries
between Nations: A Theory for Progress », op. cit. Voir aussi, pour une classification en
quatre parties: définition de la zone, définition de la méthode, application d’une
méthode pratique et évaluation du caractére équitable, M. D. Evans, Relevant Circums-
tances and Maritime Delimitation, 1989, p. 87-88.

219
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 254

importance cruciale pour déterminer par exemple si des circonstances
telles que la population ou les facteurs économiques devraient être prises
en compte.

c) La phase de décision

151. Cette phase a un triple aspect — décisions portant sur les règles
appropriées, qu’elles soient de droit ou d'équité, à utiliser; décisions
portant sur l’appréciation des faits jugés pertinents visés en b); et applica-
tion des règles de droit ou d’équité à ces faits pour aboutir à un résultat
pratique.

152. Une fois déterminées les circonstances pertinentes, il convient
d’en apprécier le poids. Par exemple, quel poids faut-il accorder au
facteur qui constitue la présence de glaces en l’espèce pour élaborer un
principe de partage juste? Quel est son poids, tant intrinsèque que par
rapport aux autres facteurs pertinents ? Quel poids accorder à la propor-
tionnalité, compte tenu de la disproportion des longueurs de côtes en
cause ?

153. Aïnsi, chaque élément doit être apprécié pour son importance
intrinsèque et pour le poids qui lui revient sur la totalité des facteurs perti-
nents.

d) La phase de confirmation

154. La Cour parvient alors à un résultat, mais celui-ci doit être vérifié,
car des principes ou des procédures équitables ne se traduisent pas auto-
matiquement par un résultat équitable. Comme on l’a déjà observé, même
si l’équidistance peut représenter un principe ou une méthode équitable,
elle pourrait conduire à un résultat qui ne le serait pas. Or, un résultat ne
doit pas être injuste. Les bases philosophiques de ce concept ont déjà été
étudiées à propos du recours à l’équité à posteriori sous la rubrique V
ci-dessus.

155. Ce bref aperçu de l’usage de l’équité dans l’arrêt et des différentes
démarches possibles pour appliquer l’équité montre la multitude de rubri-
ques et la diversité des modes selon lesquels la Cour peut recourir à
l’équité. J'espère aussi que cette analyse aura montré que l’équité ne
pouvait manquer d'intervenir dans un problème comme celui dont la
Cour est saisie, qu’elle peut jouer un rôle productif, par la décision judi-
ciaire et aussi autrement, pour construire le droit de l’avenir, et enfin que
l'équité est une partie intégrante et vitale du droit positif, que l’on ne
saurait négliger qu’au détriment du développement du droit.

INCERTITUDES DANS L'UTILISATION DE L’EQUITE

156. Il est inhérent au fonctionnement de l’équité qu’il existe des incer-
titudes quant à la portée et au résultat de son application. Je l’ai déjà
signalé dans cette opinion. J’étudierai séparément ci-après quelques-

220
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 255

unes des causes de ces incertitudes, plus particulièrement en matière de
délimitation maritime, en vue de répondre à la question de savoir si,
comme on le dit parfois, l’équité comporte un élément d'incertitude qui en
fait un instrument impropre au règlement des revendications des parties
dans une affaire comme celle-ci.

a) Absence de mécanisme de quantification précise

157. Enattendre une plus grande précision, c’est méconnaître la nature
même de l’équité!. Il nous revient ici Paphorisme d’Aristote que l’on ne
peut pas atteindre plus de précision que le sujet ne le permet. Les éléments
de fait qui relèvent de l’équité ne sont, dans la plupart des cas, que rare-
ment quantifiables. L’équité ne dispose d’aucune balance de précision
pour peser la conduite humaine, d'aucune unité étalonnée pour mesurer
le dosage particulier de facteurs divers que peut présenter une affaire
donnée. Le plus souvent, elle procède à une détermination d’ensemble en
fonction des principes du droit et de l'expérience humaine et elle n’est pas
en mesure de produire, de manière mathématique, un résultat calibré
exactement pour répondre aux circonstances, à supposer d’ailleurs qu’un
tel résultat soit même possible, compte tenu de la nature du sujet.

158. Aussi, lorsqu'une juridiction traduit, comme dans cette affaire,
une conclusion d’équité en une délimitation, ce n’est qu’en fonction d’une
appréciation des éléments d’équité, faite d’aussi près qu’elle le peut, et
sans prétendre que la délimitation cartographique qui en résulte reflète le
rapport exact des éléments d’équité. Des certitudes telles que celles dont
on voudrait se prévaloir ici n’existent pas, même dans le domaine du droit,
et moins encore dans celui de l’équité2.

b) Manque de précision de la portée de l'équité

159. La faiblesse apparente de l’équité, en ne se prêtant pas à une défi-
nition complète? ou à une quantification précise, est en même temps l’une

' Selon M. Manley Hudson:

«Les conceptions introduites dans le droit en tant que principes d’équité ne
sauraient être énumérées avec précision; mais il ne faut pas les écarter parce
qu’elles sont vagues, car c’est la une qualité que présente le droit international
lui-même. » (The Permanent Court of International Justice, 1920-1942 (réimpression
de 1972, introduction de L. B. Sohn), p. 617).

2 Au sujet de la croyance à la certitude juridique même en droit, par opposition a
l'équité, voir Julius Stone, The Province and Function of Law, 1946, p. 204-205:

«La défense de la «certitude » juridique, dans la mesure où elle suppose que
l’on peut atteindre [a certitude en continuant de suivre de près le développement
logique des «principes de droit», revient à défendre ce qui n’a jamais existé.
L’apparence de certitude et de stabilité des règles et principes du droit en dissimule
l'incertitude réelle. »

3 O. Schachter, op. cit. p. 82 : « Aucun concept de droit international ne résiste davan-
tage à une définition précise que la notion d'équité. »

221
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 256

de ses forces, en lui donnant la souplesse nécessaire pour apporter une
contribution de premier plan à l’évolution du droit. Quoi que nous
fassions pour atteindre cet objectif louable qu’est la certitude, celui-ci se
dérobe, car

«les plus belles dissertations juridiques sur l’équité ne parviendront
pas à éliminer une part peut-être irréductible de ce subjectivisme
prétorien...» (Plateau continental (Jamahiriya arabe libyenne/Malte),
C.LJ. Recueil 1985, p. 90, par. 37, opinion conjointe de MM. Ruda,
Bedjaoui et Jiménez de Aréchaga).

Nous avons déjà évoqué dans cette opinion la série de principes féconds
que l’équité a apportés au droit international. Ils sont les fruits de sa qualité
de souplesse, de son aptitude à répondre à des situations nouvelles, où les
précédents juridiques ne sont d’aucun secours, et de sa conformité à la
justice et a l’impartialité. De même, ces qualités ne manqueront pas de
l’aider à façonner le droit de la délimitation maritime de manière équitable,
et chaque décision individuelle fondée sur l'équité, comme dans la présente
affaire, peut y contribuer. Le jour où l’équité sera complètement capturée
dans une définition ou une formule, sa créativité sera épuisée.

c) Absence de cristallisation des résultats équitables

160. Dans le domaine spécial du droit de la mer, les concepts d’équité
restent en grande partie imprécis, et leurs fondements théoriques peu
clairs. Ce n’est que naturel, surtout dans un domaine qui se développe
aussi activement, car comme De Visscher l’a noté,

«envisagées du point de vue de la formation historique de leur
contenu, les règles de droit ont de tout temps été largement tributaires
de l'équité avant de se cristalliser dans l’ordre juridique positif»!

Le danger d’une conceptualisation excessive des principes équitables a
d’ailleurs été signalé par cette Cour dans le contexte du droit de la mer?,
si grand que soit le besoin apparent de concrétiser l’application de l’équité
dans ce domaine.

d) Caractère évolutif du droit de la mer

161. Il convient aussi de noter une autre circonstance qui contribue au
manque de sécurité dans ce domaine: les incertitudes de l’équité sont

1 Charles De Visscher, De l'équité dans le règlement arbitral ou judiciaire des litiges de
droit international public, 1972, p. 8-9. Voir également M. D. Blecher, « Equitable Deli-
mitation of Continental Shelf», American Journal of International Law, vol. 73, 1979,
p. 83-88.

2 Plateau continental (Tunisie/Jamahiriya arabe libyenne), C.LJ. Recueil 1982, p. 92.

222
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 257

aggravées, en ce qui concerne le droit de la mer, par le fait que celui-ci a
connu des transformations spectaculaires. Certaines affaires, telles que
celles du Plateau continental de la mer du Nord de 1969 et celle du Plateau
continental (Tunisie/ Jamahiriya arabe libyenne) de 1982 sont antérieures à
la signature de la convention du droit de la mer, alors que d’autres, par
exemple l'affaire du Plateau continental (Jamahiriya arabe libyenne/
Malte) de 1985 et celles de la Guinée/Guinée-Bissau de la même année, lui
sont postérieures. Des délimitations maritimes comme celles de la
présente affaire ressortissent à la fois à la convention de Genève de 1958 et
à celle de Montego Bay de 1982, avec tous les changements conceptuels
intervenus de 1958 à nos jours.

162. Non seulement cette convention a-t-elle donné une nouvelle
dimension à l’applicabilité de l’équité, mais les concepts mêmes auxquels
elle s’appliquait — comme celui de la zone économique exclusive — se
trouvaient en état d'évolution dynamique. Des concepts nouveaux, incon-
nus dans les années cinquante, tel celui de la zone économique exclusive,
ont pris de l'importance pendant que d’autres, plus anciens, comme celui
qui fondait le plateau continental sur un prolongement naturel, en ont
perdu. Il n’y a pas lieu de s’étonner que des principes souples, superposés
à un sujet aussi mouvant, n’aient pas réussi à produire une plus grande
prévisibilité des résultats juridiques.

e) Lerecours à des procédures axées sur les faits plutôt que sur les règles

163. Il est un aspect important que la Cour doit examiner dans des
affaires de délimitation maritime : la mesure dans laquelle elle devrait s’atta-
cher aux faits, variables, de chaque cas d’espèce plutôt qu’à la recherche de
règles prépondérantes, communes à toutes les affaires !. La doctrine qualifie
le premier cas de procédure axée sur les faits plutôt que sur les règles et
observe que l’attachement aux procédures du premier type est une cause
supplémentaire d'incertitude dans ce domaine du droit. Toutefois, le genre
de recherches que demande la présente affaire exige nécessairement que
l’on fasse largement appel aux procédures axées sur les faits. Au surplus, la
cristallisation des règles équitables relatives à la délimitation n’a pas encore
atteint une maturité suffisante pour être un guide fiable en toutes circons-
tances”. Les procédures axées sur les faits doivent donc continuer à jouer un
rôle significatif dans les délimitations maritimes.

164. L'histoire de la délimitation maritime a effectivement vu des
tentatives de réduire la solution de ce problème à des procédures axées sur
des règles énoncées avec une précision quasi mathématique. Les efforts

1 Schachter, op. cit., p. 87.

2 Voir, de manière générale, Schachter, ibid.

3 La meilleure illustration en est peut-être fournie par les suggestions de J. L. Az-
carraga, trois pages de formules mathématiques intitulées « Nuestra Formula Mate-
matica», dans La Plataforma Submarina y el Derecho Internacional, 1952, p. 82-84. Ces
formules attribuent différentes étendues de plateau selon trois facteurs fixes: nombre
d'habitants, longueur de côte et superficie du territoire.

223
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 258

déployés 4 un moment pour ériger le concept d’équidistance en régle
rigide ont représenté une autre tentative de recours à des solutions axées
sur les règles en vue d’obtenir une certitude prévisible du résultat.

165. Le caractère intrinsèquement limité de ces formules est clair,
surtout compte tenu de l’évolution ultérieure, qui a révélé la pertinence de
nombreux facteurs, dont certains n’avaient peut-être pas été prévus, et
dont quelques-uns — comme la conduite des Etats — ne sauraient absolu-
ment pas faire l’objet d'évaluations préétablies. Les-concepts juridiques
ne peuvent donc pas être ainsi enfermés dans la rigueur de méthodes
mathématiques.

PARTIE B. MENTIONS PARTICULIÈRES DE L’EQUITE
EN MATIÈRE DE DÉLIMITATION MARITIME

Reconnaissance de longue date de l'équité en droit de la mer

166. En dehors de son applicabilité générale en droit international, qui
la ferait intervenir de toute manière dans des différends relevant du droit
de la mer, l'équité a aussi été expressément incorporée au droit de la mer
par voie de traités, de proclamations et de décisions judiciaires et arbi-
trales et par la pratique des Etats. Elle a été ainsi incorporée depuis long-
temps au droit de la mer. Cet aspect est traité dans l’arrêt de la Cour et je
me contenterai de l’aborder dans ses grandes lignes. Il suffit ici de rappe-
ler que sa mention dans la proclamation Truman (du 28 septembre 1945) a
coïncidé avec la naissance de la doctrine du plateau continental. En décla-
rant que, lorsque le plateau continental s’étendait vers les côtes d’un autre
Etat ou était partagé avec un autre Etat, la délimitation devait être
conforme à des principes équitables, cette proclamation a donné une
première indication importante que le droit de la mer, dans sa phase de
formation, serait lourdement tributaire de l’équité.

167. La convention de Genève de 1958, dont je parlerai plus loin, a fait
date. Mais avant même celle-ci, le régime de l’équité dans ce domaine était
bien établi:

«Il est généralement admis que, dans la pratique des Etats anté-
rieure à la conférence de Genève de 1958, on avait tendance à parler,
en termes très généraux, de délimiter les plateaux continentaux selon
des «principes équitables »...» (affaires du Plateau continental de la
mer du Nord, C.IJ. Recueil 1969, p. 91, opinion individuelle de
M. Padilla Nervo.)

168. Dans la jurisprudence de cette Cour en matière de différends
maritimes, l'approche basée sur l’équité a été reconnue en 1951 dans
l'affaire des Pécheries anglo-norvégiennes!. Le développement de cette

! C.L.J. Recueil 1951, p. 142; voir aussi S. Rosenne, The International Court of Justice,
1957, p. 427-428.

224
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 259

tendance, par une série d’affaires | qui s’est prolongée jusqu'aux décisions
les plus récentes de la Cour, a consacré l’équité en tant que facteur fonda-
mental de droit dans ce domaine. Cette tendance ressort également des
décisions arbitrales?.

169. Au cours des délibérations qui ont eu lieu à la troisième confé-
rence des Nations Unies sur le droit de la mer, le rôle de l’équité dans le
contexte du droit de la mer s’est peu à peu fait admettre, jusqu’à s’y
implanter comme principe cardinal dans le projet final de la convention,
aux articles 74 et 83. En acquérant ce statut, l'équité a supplanté d’autres
critères qui avaient été suggérés, comme celui de l’équidistance, qui faisait
figure, dans des projets antérieurs, de considération principale en matière
de délimitation. En fait, un profond souci pour les considérations d'équité
imprégne toute la convention (voir art. 160, par. 2, al. d); 161, par. I, al. e);
162, par. 2, al. d); 163, par. 4; 274, al. a)).

170. L’équité à pris tant d’importance à cet égard qu’on l’a présentée
comme «gagnant actuellement du terrain en tant que principe central de
la délimitation maritime au détriment de la règle de l’équidistance-
circonstances spéciales de 1958 »3.

L'équité dans la convention de Genève de 1958

171. La convention de Genève de 1958 sur le plateau continental
prévoit à l’article 6 que dans le cas où un même plateau continental est
adjacent aux territoires de deux Etats dont les côtes se font face, la délimi-
tation du plateau continental entre ces Etats est déterminée par accord
entre ces Etats:

«A défaut d'accord, et à moins que des circonstances spéciales ne
justifient une autre délimitation, celle-ci est constituée par la ligne
médiane dont tous les points sont équidistants des points les plus
proches des lignes de base à partir desquelles est mesurée la largeur
de la mer territoriale de chacun de ces Etats. »

172. M. Oda a fait observer que, même si elle n’est pas expressément
mentionnée à l’article 6, l’idée d’une solution équitable est à la base de
cette disposition’, qui peut être considérée comme ayant peut-être indi-
rectement fait entrer l’équité dans la délimitation.

! Affaires du Plateau continental de la mer du Nord, C.LJ. Recueil 1969, p. 3; affaire du
Plateau continental (Tunisie/Jamahiriya arabe libyenne), C.L.J. Recueil 1982, p. 18;
affaire de la Délimitation de la frontière maritime dans la région du golfe du Maine,
C.LJ. Recueil 1984, p. 246; et affaire du Plateau continental (Jamahiriya arabe libyenne/
Malte), C.I.J. Recueil 1985, p. 13.

2 Voir en particulier les décisions du tribunal arbitral dans l’affaire de la Délimitation
du plateau continental entre le Royaume-Uni et la France, RSA, vol. XVIII, p. 130 et suiv.;
et Arbitrage entre l'Argentine et le Chili concernant le canal de Beagle, International
Legal Materials, 1978, p. 36 et suiv.

H. W. Jayewardene, Regime of Islands in International Law, 1990, p. 316.

4 Plateau continental (Tunisie/Jamahiriya arabe libyenne), C.LJ. Recueil 1982, p. 246,

par. 144, opinion dissidente de M. Oda.

225
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 260

173. Cet article donne deux indications quant au domaine sur lequel la
Cour doit s’interroger:

i) existence d’un accord éventuel entre les parties, et
ii) à défaut d’accord, justification d’une ligne autre que la ligne médiane
en raison de circonstances spéciales.

174. Il se pose sous chacune de ces rubriques des questions qui méri-
tent réflexion.

175. Au titre du premier point, il y a l’accord de 1965 entre la Norvège
et le Danemark, qui est examiné dans l’arrêt de la Cour. Je partage respec-
tueusement la conclusion de la Cour, à savoir que cet accord ne se
rapporte pas à la zone maritime en litige dans la présente affaire.

176. Quant au second point, la Cour a entendu des arguments portant
sur plusieurs facteurs : effectifs relatifs des populations, proportionnalité
des côtes, masses terrestres respectives et importance économique de la
zone pour la côte correspondante, pour n’en citer que quelques-uns. Je
traiterai de ces questions plus loin dans la présente opinion. Aucun de ces
facteurs, selon moi, ne peut être exclu in limine au nom d’un principe géné-
ral de non-pertinence d’une quelconque catégorie de facteurs.

177. Ainsi que l’a observé le tribunal arbitral dans l’affaire de la Délimi-
tation du plateau continental entre le Royaume-Uni et la France, en 1977:

«le rôle de la condition relative aux « circonstances spéciales », posée
à l’article 6, est d’assurer une délimitation équitable; en fait, la règle
combinant « équidistance-circonstances spéciales » constitue l’expres-
sion particulière d’une norme générale suivant laquelle la limite entre
des Etats qui donnent sur le même plateau continental doit, en
l'absence d’accord, être déterminée selon des principes équitables » !.

L'équité dans la convention de Montego Bay de 1982

178. La formule de la «solution équitable » qui figure dans la conven-
tion (art. 71, par. 1, et 83, par. 1) — compromis entre celle que préconi-
saient les tenants de l’équidistance? et celle que proposaient ceux des
principes équitables? — a constitué une autre reconnaissance encore du
rôle de l’équité.

1 RSA, vol. XVIII, p. 175, par. 70.

2 «La délimitation de la zone économique exclusive/du plateau continental entre
Etats limitrophes ou qui se font face se fait par voie d’accord en utilisant, comme
principe général, la ligne médiane ou la ligne d’équidistance compte tenu, quand
cela est justifié, de tous les facteurs particuliers. » (Doc. NG7/2/Rev.2, 28 mars
1980, cité par Brown, « Delimitations of Offshore Areas: Hard Labour and Bitter
Fruits at UNCLOS HI», Marine Policy, 1981, p. 180.)

3 «La délimitation de la zone économique exclusive entre Etats limitrophes et/ou se
faisant face se fait par voie d’accord, conformément à des principes équitables,
compte tenu de tous les facteurs pertinents et en utilisant, le cas échéant, toutes
méthodes permettant d'aboutir à une solution équitable. » (Doc. NG7/10/Rev.2,
28 mars 1980, cité par Brown, op. cit.)

226
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 261

179. Comme le note un ouvrage contemporain sur le régime des iles en
droit international:

« L’aspect le plus frappant de cette disposition [sur la zone écono-
mique et le plateau continental dans le texte unique de négociation
officieux] était Pabandon du modèle équidistance-circonstances
spéciales de 1958 en faveur d’une formule fondée sur le principe de la
délimitation équitable. »!

180. Le fait que les deux groupes aient accepté? un libellé comportant
l'expression «une solution équitable» malgré les grandes disparités de
leurs positions respectives donne à l'équité une place spécialement impor-
tante dans ce domaine délicat et controversé du droit international, ce qui
rend particulièrement nécessaire une étude plus approfondie de toutes les
incidences du libellé ainsi adopté.

La liste des catégories des facteurs pertinents n'est pas close

181. Aux paragraphes 122 à 128 ci-dessus, consacrés à l’emploi de
l'équité sous forme d’une mise en balance des intérêts des parties, j'ai
analysé la manière dont les différentes circonstances pertinentes sont
pesées les unes par rapport aux autres. J’y ai évoqué les affaires de la Mer
du Nord, où l’on a dit qu’il n’y avait pas de limites juridiques aux considé-
rations que les Etats prennent en compte à cette fin. Et de même, dans
Paffaire Libye/Malte, la Cour a observé:

«En effet, bien qu’il n’y ait certes pas de liste limitative des consi-
dérations auxquelles le juge peut faire appel, de toute évidence seules
pourront intervenir celles qui se rapportent à l'institution du plateau
continental telle qu’elle s’est constituée en droit, et à l’application de
principes équitables à sa délimitation.» (C.I.J. Recueil 1985, p. 40,
par. 48.)

182. Il n’est pas possible d’en dresser une liste complète, ne serait-ce
que parce que chaque affaire est unique et que l’on ne peut jamais prédire
quelles circonstances peuvent survenir ou prendre de l’importance dans

1 H. W. Jayewardene, The Regime of Islands in International Law, 1990, p. 320.

2 Voir Nations Unies, Documents officiels de la troisième conférence des Nations Unies
sur le droit de la mer, vol. XV, p. 42-46, pour la discussion du texte de compromis établi
par le président, et pour son acceptation par les deux groupes concernés.

3 In’y a pas lieu de débattre ici la question de savoir si les dispositions de la conven-
tion ont acquis force de droit international coutumier. Cette question n’est pas sans
prêter à controverse (voir Jennings, « Law Making and Package Deal », dans Mélanges
offerts à Paul Reuter, Paris, 1981, p. 347-355; L. A. Howard, « The Third UN Conference
on the Law of the Sea and the Treaty/Custom Dichotomy», Texas International Law
Journal, 1981, vol. 16, p. 321-345; H. Caminos et M. R. Molitor, « Progressive Develop-
ment of International Law and the Package Deal», American Journal of International
Law, 1985, vol. 79, p. 871-890; et M. C. W. Pinto, « Maritime Security and the 1982 UN
Conference on the Law of the Sea», Maritime Security, The Building of Confidence,
UNIDIR, 1993, p. 40-46.

4 CLJ. Recueil 1969, p. 50, par. 93.

227
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 262

les litiges inconnus de l’avenir. De plus, chaque circonstance, comme la
conduite des Etats ou la sécurité nationale, peut varier de manière infinie
et, le plus souvent, représente un amalgame de facteurs qui doivent eux-
mêmes être appréciés et évalués. En disant que chaque cas concret est un
«unicum »!, la Cour a bien exprimé cette individualité.

183. Il est à noter que si les règles d’Helsinki de 1961 sur les utilisations
des eaux des fleuves internationaux comportaient à l’article V, para-
graphe 2, une liste de facteurs pertinents, celle-ci est expressément présen-
tée comme non limitative.

184. A partir de ces observations préliminaires, dans quelle mesure
peut-on progresser sur la voie de l’élaboration de principes équitables en
matière de délimitation maritime ?

185. Puisqu’«il n’y a pas de limites juridiques aux considérations que
les Etats peuvent examiner»?, il semblerait, par exemple, qu’elles ne
peuvent se restreindre à ce qui est purement géographique. Des facteurs
géographiques peuvent peut-être servir de point de départ pour une
recherche de cette nature, et il est légitime d’en souligner l’importance.
Toutefois, la solution équitable que donne le recours aux principes de
l’équité ne s'obtient pas en appliquant simplement des principes fondés
sur la géographie, comme celui de l’équidistance. Dans notre empresse-
ment à concrétiser des principes équitables en les reliant à des données
démontrables et quantifiables, comme les données géographiques, nous
risquons peut-être d’exclure des considérations importantes qui touchent
à l’équité. La précision d’un principe est à n’en pas douter une valeur
importante à rechercher?, mais elle risque de coûter trop cher aux débuts
du développement d’un concept juridique.

186. Parmi les facteurs pris en considération dans l'affaire Tunisie/
Libye se trouvaient non seulement des facteurs géographiques mais aussi
des éléments historiques et politiques. Il s’agissait notamment de l’histo-
rique de l’adoption des législations pétrolières des parties et de l’octroi de
concessions pétrolières successives, ainsi que des indices existant au
sujet de la ligne ou des lignes que les parties elles-mêmes avaient pu consi-
dérer ou traiter en pratique comme équitables.

187. Lorsque l’on s’aventure en dehors des domaines de la géographie
et de la géologie pures, on rencontre des considérations d’une importance
capitale dans le monde réel, par exemple la population, la sécurité, l’his-
toire, l’utilité pratique, le statut politique et la dépendance économique.

1 CL.J. Recueil 1984, p. 290, par. 81.

2 Affaires du Plateau continental de la mer du Nord, C.LJ. Recueil 1969, p. 50, par. 93.

3 Voir Shigeru Oda, « Delimitation of a Single Maritime Boundary», dans Le droit
international à l'heure de sa codification. Etudes en l'honneur de Roberto Ago, vol. Il, 1987,
p. 349.

4 Voir Plateau continental (Tunisie/Jamahiriya arabe libyenne), C.I.J. Recueil 1982,
p. 83, par. 117.

5 Ibid. p.84, par. 118. Voir aussi Jiménez de Aréchaga, « The Conception of Equity in
Maritime Delimitation », dans Le droit international à l'heure de sa codification. Etudes
en l'honneur de Roberto Ago, vol. II, 1987, p. 232.

228
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 263

Ces facteurs auront indubitablement une valeur différente selon chaque
affaire, leur influence variant du minime à l’extrême, et il conviendra d’en
tenir compte et de les apprécier.

188. Dans l'affaire de la Délimitation du plateau continental entre le
Royaume-Uni et la France, le Royaume-Uni a tiré argument de la démo-
graphie et de l’économie! et, bien que le tribunal n’ait pas considéré que
ces aspects exerçassent une influence décisive sur la délimitation, il a
estimé qu’ils pouvaient étayer et renforcer, mais non contredire, les con-
clusions déjà déduites des éléments géographiques, politiques et juridi-
ques2. Pour citer encore une fois M. Jiménez de Aréchaga:

«Toutes les circonstances pertinentes doivent être envisagées et
mises en balance; chacune d’entre elles doit jouer son rôle et c’est
l'effet réciproque qu’elles peuvent avoir l’une sur l’autre qui fournit
la solution équitable correcte dans chaque cas.» (C.I.J. Recueil 1982,
p. 109, par. 35.)

189. L’équité était par définition même le processus qui permettait de
prendre en considération des situations qui ne pouvaient être couvertes
expressément par une règle de droit lorsque l’application purement méca-
nique de cette règle les aurait exclues. Ce serait nier cette souplesse qui est
une caractéristique de l’équité que d’y introduire, à ce stade précoce du
développement de la démarcation maritime, l'élément de rigidité que la
doctrine de l’équité visait justement à éviter. Ainsi que la Cour l’a observé
dans l'affaire Tunisie/Libye, il faut se garder d’une conceptualisation
excessive de l’application des principes et règles relatifs au plateau conti-
nental (ibid., p. 92, par. 132).

Le principe de l’équidistance

190. Il faut examiner quel est le statut à accorder à la méthode de l’équi-
distance étant donné que la Norvège y fait une large place, non seulement
en tant que telle, mais aussi dans le contexte de l’accord conclu en 1965
entre les Parties.

191. D’une manière générale, cette règle peut être située à trois niveaux
différents :

i) celui d’une règle qui est obligatoire soit en droit international coutu-
mier, soit si les parties sont liées par la convention, à défaut d’accord
ou si d’autres circonstances ne justifient pas l’application d’une règle
différente;

ii) celui d’une règle qui a priorité par rapport aux autres facteurs équi-
tables dont on doit tenir compte;

iii) et celui d’une règle qui est sur un plan d’égalité avec les autres facteurs
équitables.

| RSA, vol. XVIII, p. 219-220, par. 171-173.
2 Jbid., p. 226, par. 188.

229
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 264
i) Est-ce une règle obligatoire ?

192. Dans les affaires du Plateau continental de la mer du Nord, la Cour,
tout en considérant que la règle de l’équidistance était une méthode extré-
mement pratique dont l’emploi était indiqué dans un grand nombre de
cas, a conclu qu’elle n’était pas une règle obligatoire de droit international
coutumier (C.I.J. Recueil 1969, p. 46, par. 83, p. 53, par. 101) et qu’elle
n’était pas non plus liée de façon inhérente et nécessaire à la doctrine du
plateau continental (ibid. p. 35-36). Plaçant la règle dans le contexte de ses
origines, qui était celui de l’équité, la Cour a observé:

«[L’opinion des juristes] a procédé, et elle n’a cessé de procéder, de
deux convictions : en premier lieu il était peu probable qu’une méthode
de délimitation unique donne satisfaction dans toutes les circonstances
et la délimitation devait donc s’opérer par voie d’accord ou d’arbi-
trage; en second lieu la délimitation devait s'effectuer selon des prin-
cipes équitables. C’est en raison de la première conviction que la
Commission a donné priorité à la délimitation par voie d’accord dans
le projet qui est devenu l’article 6 de la convention de Genève et c’est en
raison de la seconde conviction qu’elle a introduit l'exception des
«circonstances spéciales ». Les documents montrent cependant que,
même avec ces atténuations, les doutes ont persisté, en particulier sur le
point de savoir si le principe de l’équidistance se révélerait équitable
dans tous les cas.» (Jbid., p. 36, par. 55.)

193. Ce point a également été précisé dans l’affaire du Golfe du Maine:

«La Chambre ne peut donc que conclure, sous cet angle, que les
dispositions de l’article 6 de la convention de 1958 sur le plateau
continental, tout en étant en vigueur entre les Parties, ne comportent
pas pour ces derniéres, ni pour la Chambre, une obligation juridique
de les appliquer à la délimitation maritime unique qui fait l’objet du
présent procès.» (C.I.J. Recueil 1984, p. 303, par. 125.)

194. La Cour a, en quelques mots, résumé la jurisprudence à cet égard
en observant dans l’affaire Libye/ Malte:

«La Cour ne saurait admettre que, même comme étape prélimi-
naire et provisoire du tracé d’une ligne de délimitation, la méthode de
Péquidistance doive forcément être utilisée...» (C.J. Recueil 1985,
p. 37, par. 43.)

195. Si la régle doit étre obligatoire en vertu de la convention, c’est
seulement a défaut d’accord, et si des circonstances spéciales ne justifient
pas l’application d’une règle différente. Quand il existe des circonstances
spéciales, comme dans la présente affaire, la règle de l’équidistance ne
peut en tout cas pas être obligatoire.

196. S'il se peut que la règle de l’équidistance soit fondamentalement
équitable dans sa conception et dans son origine, elle est par nature et par
définition d’une rigidité qui va à l’encontre de la souplesse de l’équité, qui

230
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 265

permet à celle-ci de s’adapter aux circonstances variables et imprévisibles
qui sont le propre de chaque affaire particulière.

ii) A-t-elle priorité sur les autres facteurs ?

197. La Cour s’est également exprimée sur ce point dans les affaires du
Plateau continental de la mer du Nord, lorsqu'elle a déclaré que cette règle
n’avait pas un statut privilégié par rapport aux autres méthodes!. La pra-
tique des Etats, ainsi que l’a observé la Cour, montrait que cette règle était
fréquemment employée mais aussi que, dans bon nombre de cas, d’autres
critères avaient été retenus quand il s’avérait qu'ils offraient un meilleur
moyen de parvenir à un accord.

198. Comme l’a observé la Chambre dans l’affaire du Golfe du Maine:
«Il n'y a pas non plus une méthode dont l’on puisse dire absolument
qu’elle doit être prise en considération en priorité» (C.J. Recueil 1984,
p. 315, par. 163).

199. Dans laffaire Libye/Malte, la Cour a observé que

«la méthode de l’équidistance n’a jamais été considérée comme
applicable telle quelle en toutes circonstances, fiit-ce entre côtes se
faisant face» (C.J. Recueil 1985, p. 48, par. 65).

iii) Est-elle sur un plan d’égalité avec les autres facteurs ?

200. L’examen qui précède montre que la règle de l’équidistance, pour
importante qu’elle soit, est l’un des multiples facteurs à prendre en consi-
dération dans une affaire de délimitation. On dira de ces facteurs qu’ils
peuvent prendre une importance différente suivant le contexte de chaque
affaire, mais qu’il n'existe entre eux aucune hiérarchie. Tel était le cas sous
le régime de la convention de 1958 mais, après la convention de 1982, ce
point est devenu encore plus clair.

201. Il est peut-être significatif que la règle de l’équidistance ne figure
pas à l’article 74 ni à l’article 83 de la convention de 1982 sur le droit de la
mer, alors que le texte unique de négociation revisé de 19762 et le texte de
négociation composite officieux de 19773 ainsi que les deux versions revi-
sées de ce dernier mentionnaient l’emploi, «le cas échéant »4, de la ligne
médiane ou de la ligne d’équidistance.

202. Le tribunal arbitral qui a statué en 1977 dans l'affaire de la Délimi-
tation du plateau continental entre le Royaume-Uni et la France a situé la
règle de l’équidistance dans son contexte en observant que:

! CL.J. Recueil 1969, p. 45-46, par. 82.

2 Voir Nations Unies, Documents officiels de la troisième conférence des Nations Unies
sur le droit de la mer, vol. V, p. 176 et 178. Les articles 74 et 83 étaient alors numérotés 62
et 71, respectivement.

3 Ibid, vol. VIII, p. 17-19.

4 Ibid., vol. XIII, p. 86.

231
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 266

«même sous l’angle de l’article 6 [de la convention de 1958], ce sont
les circonstances géographiques et autres qui, dans chaque espèce,
indiquent et justifient le recours à la méthode de l’équidistance
comme étant le moyen de parvenir à une solution équitable, plutôt
que la vertu propre de cette méthode qui ferait d’elle une règle juri-
dique de délimitation » !. |

Le tribunal a poursuivi en observant que l’application de la méthode
d’équidistance, comme de toute autre méthode, «dépend des circons-
tances pertinentes, géographiques et autres, du cas d’espèce »2.

203. La position d’égalité où se trouve la méthode de l’équidistance par
rapport aux autres a été bien exprimée en 1985 par le tribunal arbitral
dans le différend entre la Guinée et la Guinée-Bissau:

«Le tribunal estime pour sa part que l’équidistance n’est qu’une
méthode comme les autres et qu’elle n’est ni obligatoire ni prioritaire,
même s’il doit lui être reconnu une certaine qualité intrinsèque en
raison de son caractère scientifique et de la facilité relative avec
laquelle elle peut être appliquée. »?

Le principe des «circonstances spéciales »

204. «Toutes les propositions faites à la conférence de Genève sur
le droit de la mer en vue d'éliminer la référence aux «circonstances
spéciales » et de faire de la méthode de l’équidistance la règle unique ont
été rejetées à une grande majorité. » (Plateau continental de la mer du Nord,
C.LJ. Recueil 1969, p. 93, opinion individuelle de M. Padilla Nervo.) Il est
facile de le comprendre si l’on considère

«que, malgré ses avantages reconnus, la méthode de l’équidistance
aboutit dans certaines conditions géographique assez fréquentes à
créer une incontestable inéquité... » (ibid., arrêt, p. 49, par. 89).

205. Ce principe est l’expression de la règle d’équité procédurale qui
veut que toutes les circonstances matérielles pertinentes pour la question
dont il s’agit soient prises en considération pour parvenir 4 un résultat
équitable et qu’aucune circonstance juridiquement pertinente ne soit
omise en l’absence de motifs contraignants a cet effet.

206. Ainsi que l’a observé le tribunal arbitral dans l’affaire de la Déli-
mitation du plateau continental entre le Royaume-Uni et la France en
1977:

«le rôle de la condition relative aux «circonstances spéciales »,
posée à l’article 6, est d’assurer une délimitation équitable; en fait, la
régle combinant « équidistance-circonstances spéciales» constitue

1 RSA, vol. XVIII, p. 175-176, par. 70.
2 Ibid., p. 188, par. 97.
3 Revue générale de droit international public, t. 89, 1985, p. 525, par. 102.

232
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 267

l'expression particulière d’une norme générale suivant laquelle la
limite entre des Etats qui donnent sur le même plateau continental
doit, en l’absence d’accord, être déterminée selon des principes équi-
tables».

207. Chaque affaire est différente et, s’il existe des principes directeurs
généraux comme l'application du principe de l’équidistance en l’absence
d’autres facteurs ou de facteurs concurrents, il appartient à la Cour de
déterminer dans chaque cas les facteurs appropriés à prendre en compte
et le poids à leur accorder. L’histoire de la délimitation maritime est trop
récente pour que la Cour puisse définir des principes déterminants en ce
qui concerne l’importance relative d’un facteur par rapport à un autre. En
procédant ainsi au cas par cas, il est tout à fait possible qu’avec le temps se
dégagent certains principes directeurs.

Le principe des «circonstances pertinentes »

208. Comme l’a observé en 1977 le tribunal arbitral dans l'affaire de la
Délimitation du plateau continental entre le Royaume-Uni et la France:

« Qu’on se place sous l’angle de la convention de 1958 ou sous
celui du droit coutumier, le choix de la méthode ou des méthodes de
délimitation doit donc être fait dans chaque cas à la lumière de ces
circonstances [c’est-a-dire, les circonstances géographiques et autres
circonstances pertinentes de chaque espèce particulière] et sur la
base de la règle fondamentale qui veut que la délimitation soit
conforme à des principes équitables. »2

209. Il convient aussi de souligner, avant d’aborder l'examen de
chacun de ces facteurs, que ceux-ci ne devront pas être envisagés du point
de vue de la Norvège ou du Danemark, mais de celui des deux territoires
en question — Jan Mayen et le Groenland — comme si ceux-ci étaient des
territoires indépendants en concurrence pour des droits sur des espaces
maritimes, car il est clair que les droits dont peuvent à cet égard bénéficier
ces territoires sont engendrés par leurs côtes pertinentes et non par leur
appartenance à une entité politique plus large.

210. Je suis d’accord avec l’analyse approfondie et l’évaluation globale
qu’a faites la Cour des divers facteurs pertinents qu’elle a énumérés. Cela
étant, je désire cependant souligner que l’examen ne devrait pas se limiter
aux facteurs de nature géophysique.

211. Il se dégage dans chaque affaire une combinaison variée de
facteurs à prendre en considération. Outre que cette combinaison n’est
jamais la même, chaque facteur, tel que la population ou l’économie, s’y
présente naturellement de manière différente. Par exemple, le facteur
population pourra dans une affaire être peu pertinent, voire pas du tout, et

1 RSA, vol. XVIIE, p. 175, par. 70.
2 Jbid., p. 188, par. 97.

233
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 268

assumer dans une autre une importance considérable. Il en est de même
pour les facteurs économiques ou d’ailleurs tout autre facteur que l’on
pourrait imaginer. Dire, en généralisant, que la population ou l’économie
sont dénuées de pertinence parce qu’à la différence des configurations
géophysiques ces facteurs peuvent changer avec le temps est juridique-
ment insoutenable et contraire à la souplesse qui est le propre de l’équité.
212. En d’autres termes, je souscris respectueusement aux conclusions
auxquelles est parvenue la Cour sur les différents points qui étaient à con-
sidérer dans cette affaire. L’accés aux ressources halieutiques est une ques-
tion à laquelle la Cour, à juste titre, a accordé une attention et un soin particu-
liers, et je suis d’accord avec cette démarche ainsi qu’avec l’effet qui en est
résulté pour l’ensemble de la délimitation. J’ajouterai cependant quelques
observations au sujet de certains des facteurs qui ont été examinés.

a) La population

213. Par exemple, tout en étant d’accord sur le poids que la Cour attri-
bue au facteur population dans la présente affaire, je tiens à souligner que
l’on ne peut généraliser et affirmer que le facteur population est dans tous
les cas dénué de pertinence.

214. On peut imaginer la situation d’une côte qui aurait fait vivre une
population nombreuse pendant plusieurs siècles et où la côte lui faisant
face n’abriterait aucune population et aurait été inhabitée de mémoire
d’homme. Des situations de ce genre doivent être examinées individuelle-
ment et ne peuvent pas étre ignorées au nom d’un principe général qui
voudrait que le facteur population soit dénué de pertinence. Une telle
approche serait contraire aux principes et aux procédures équitables.

215. On peut aussi mentionner à cet égard l’arbitrage franco-britan-
nique, en relevant que parmi les facteurs invoqués par le Royaume-Uni
figurait le fait que les îles Anglo-Normandes étaient « des îles populeuses,
d’une certaine importance politique et économique»!. Le tribunal a
déclaré reconnaitre «que les considérations d’équité invoquées par le
Royaume-Uni ont un certain poids »?.

216. Il est vrai que des facteurs comme la population ou l’absence de
population peuvent évoluer avec le temps. Il se peut qu’un territoire
aujourd’hui désolé et inhabité devienne dans une centaine d’années le
foyer d’une population nombreuse et prospère, ou qu’une population
actuellement florissante se voie réduite dans quelques générations, pour
des raisons impossibles à prévoir, à une poignée d’habitants survivant à
grand-peine. De tels facteurs sont inhérents à la nature de la vie et des
établissements humains maïs cette incertitude ne doit pas, selon moi,
entraîner leur exclusion totale au nom d’un principe général et préémi-
nent qui serait applicable dans tous les cas.

! RSA, vol. XVIII, p. 229, par. 197.
2 Ibid., par. 198.

234
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 269

217. Lorsque la convention sur le droit de la mer a énoncé au para-
graphe 3 de son article 121 que les rochers qui ne se prêtent pas à l’habita-
tion humaine ou à une vie économique propre n’ont pas de zone
économique exclusive ni de plateau continental, elle exprimait peut-être
la notion suivant laquelle la population et la vie économique sont perti-
nentes pour la possession de titres à une zone économique exclusive et à
un plateau continental. Elle n’excluait pas du bénéfice de ces titres les
rochers en eux-mêmes mais les rochers ne pouvant se prêter à l’habitation
humaine ou à une vie économique propre et indiquait ainsi l'importance
de ces facteurs pour la possession, le cas échéant, d’un titre à une zone
économique exclusive et à un plateau continental.

218. La convention sur le droit de la mer ne peut pas avoir dans ses
différentes parties adopté une logique différente sur cette question fonda-
mentale, et si la population et la vie économique y sont considérées
comme des facteurs essentiels et déterminants en ce qui concerne la possi-
bilité pour des rochers de se voir attribuer ces titres, elle ne peut pas avoir
considéré que la population et la vie économique sont dénuées de perti-
nence et doivent être ignorées dans le cas d’autres configurations géogra-
phiques.

b) Les facteurs économiques

219. Il en est de même des facteurs économiques. A cet égard, il faut
observer qu’il s’agit d’un domaine dans lequel la jurisprudence de la Cour
n’a pas été jusqu'ici concluante, malgré la tendance de récentes décisions
à ne pas accorder de pertinence aux facteurs économiques. Dans l’affaire
du Golfe du Maine', où le différend portait manifestement sur des
ressources, le Canada a mis en avant la préservation des pratiques de
pêche établies depuis dix à quinze ans tandis que les Etats-Unis d’Amé-
rique soutenaient qu’ils avaient virtuellement droit à un monopole des
pêcheries sur le banc de Georges. Si la Chambre a rejeté ces arguments
comme dénués de pertinence en droit, elle ne les a pas entièrement
ignorés, considérant que les éléments fournis par la géographie humaine
et économique sont des circonstances qui

«ne peuvent pas entrer en considération en tant que critères à appli-
quer à l’opération de délimitation elle-même, mais dont justement
on peut se servir … pour juger du caractère équitable de la délimita-
tion établie à l’origine sur la base des critères empruntés à la géogra-
phie physique et politique » (p. 340, par. 232).

En d’autres termes, ces facteurs pouvaient effectivement servir à apprécier
l’équité du résultat. La Chambre a soumis leur emploi dans ce sens à des
restrictions rigoureuses, le limitant au cas où le résultat était

1 CLJ. Recueil 1984, paragraphes 48 et 232 de l’arrêt.

235
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 270

«radicalement inéquitable, c’est-à-dire ... susceptible d’entrainer des
répercussions catastrophiques pour la subsistance et le développe-
ment économique des populations des pays intéressés» (C.LJ.
Recueil 1984, p. 342, par. 237).

Nous voyons cependant là une reconnaissance, pour limitée qu’elle soit,
du rôle que ces facteurs peuvent jouer dans le résultat global!.

c) La pratique des Etats

220. De même, l’examen de telle ou telle manifestation de la pratique
des Etats voit sa portée fortement restreinte par le fait que les circons-
tances spéciales et les considérations politiques sous-jacentes à un arran-
gement particulier entre deux pays restent souvent dans l’ombre à moins
que les parties elles-mêmes ne les consignent ou ne les fassent connaitre?.
La présente affaire en est une bonne illustration en ce qui concerne
l'accord conclu par la Norvège avec l'Islande, car la Norvège reconnaît
elle-même l’existence de considérations politiques derrière cet arrange-
ment. Comme indiqué au paragraphe 560 du contre-mémoire de la
Norvège: «Le marché politique que la Norvège a conclu avec l'Islande
avait un caractère exceptionnel... », et, dans le même paragraphe, l’arran-
gement accordant à l’Islande une zone des 200 milles est décrit comme
«une concession faite en faveur de l'Islande » qui a «abouti à une limite
qui ne correspond à aucune norme de délimitation équitable ». De l’avis
même de la Norvège, ces circonstances rendent atypique un accord sur
lequel on pourrait autrement faire fond comme constituant un exemple de
la pratique des Etats.

221. Une autre variable de la pratique des Etats est l’effet partiel qui a
été parfois attribué à des îles en matière d’équidistance, introduisant ainsi
un élément supplémentaire de flexibilité. Par exemple, l’accord Gréce-
Italie du 24 mai 1977 attribue aux îles grecques concernées un effet va-
riable, qui va d’un plein effet pour les grandes îles de Corfou, Céphalonie
et Zante à des efforts réduits pour les îles d’Othonoi et de Mathrakion.

222. Il existe d’autres cas d’effet partiel, comme l’accord Iran-Oman
du 25 juillet 1974, où la présence de la petite île de Umm al Faiyarin
appartenant à l’Oman ne cause pas une déviation proportionnelle
de la ligne de démarcation entre l’Oman et l'Iran. Si un plein effet
avait été attribué à cette île, la ligne aurait été déplacée beaucoup plus
près de la côte iranienne qu’il n’apparait sur la carte (réplique du Dane-
mark, annexe 71).

1 Voir sur ce point, d’une manière générale, D. W. Bowett, « The Economic Factor in
Maritime Delimitation Cases», dans Le droit international à l'heure de sa codification.
Etudes en l'honneur de Roberto Ago, vol. IL, 1987, p. 45, et particulièrement les pages 58
à 63, où l’auteur fait valoir, entre autres, que les intérêts économiques des Etats sont au
cœur même de la convention de 1982 et qu’aucune partie de celle-ci ne fait exception à
cet égard.

2 Duplique de la Norvège, p. 169, par. 605.

236
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 271

223. C’est ainsi également que dans l’accord Royaume-Uni - Irlande
du 7 novembre 1988 (réplique du Danemark, annexe 72), il n’a pas été
attribué un plein effet aux Sorlingues.

224. La jurisprudence de la Cour n’est pas non plus très différente à cet
égard. Dans plusieurs de ses arrêts, elle n’a elle-même attribué qu’un effet
partiel à des petites îles pour l’application du principe de l’équidistance.
La méthode du demi-effet a été utilisée dans l'affaire Tunisie/Libye! pour
les îles Kerkennah et dans l’affaire du Golfe du Maine? pour l’île cana-
dienne Seal. Le tribunal a également appliqué cette méthode aux Sor-
lingues dans l'affaire de la Délimitation du plateau continental entre le
Royaume-Uni et la France

«pour remédier à la disproportion et à l’inéquité qu’on crée sans cela
en donnant un plein effet aux Sorlingues en tant que point de base
pour fixer le tracé de la ligne de délimitation »>.

d) Le facteur des glaces

225. En ce qui concerne le facteur des glaces, l’on hésiterait aussi à
poser en règle générale qu'il ne peut avoir aucun effet sur la délimitation.
Dans la présente affaire, les glaces sont un facteur géophysique réel qui
entrave les possibilités d’utilisation des eaux en question, mais leur locali-
sation est telle qu’elles ne causent pas une différence suffisante pour
affecter le résultat.

226. Cependant, il est possible que le régime des glaces dérivantes
présente une certaine variabilité dans l’actuelle période de changement
climatique, et il peut arriver que les glaces dérivantes ou le fait que la mer
est prise pendant la plus grande partie de l’année aient pour résultat que,
de mémoire d’homme, le secteur adjacent à la côte d’une partie est bloqué
par les glaces, alors que le secteur adjacent à la côte de l’autre partie est
très peu affecté. Il semble que cette circonstance puisse, en pareil cas, être
un facteur pertinent pour une division équitable, car elle affecte intrinsè-
quement la possibilité d’utiliser les zones à délimiter.

227. Il ne s’agit là que de cas extrêmes. Ils montrent cependant que
certaines orientations possibles de l’analyse ne sont pas à exclure.

e) La sécurité nationale

228. Il en est de même pour les facteurs relatifs à la sécurité nationale,
lesquels, là encore, seront différents selon les affaires et pourront dans cer-
tains cas prendre une importance considérable. L'observation de la Cour
dans l'affaire Libye/ Malte, citée dans l’arrêt (par. 81), suivant laquelle les
considérations de sécurité ne sont pas sans rapport avec le concept de
plateau continental confirme ce point (C.Z.J. Recueil 1985, p. 42, par. 51).

! CLJ. Recueil 1982, p. 63-64, par. 79; p. 89, par. 129.
2 CLJ. Recueil 1984, p. 336-337, par. 222.
3 RSA, vol. XVIII, p. 255, par. 251.

237
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 272
f) La conduite des parties

229. La question de la conduite des parties a été parfaitement traitée
par la Cour. La conduite des parties peut, dans certains cas, revêtir de
l'importance quand, par exemple, elle équivaut à une admission ou à un
estoppel, mais je suis d'accord qu’elle ne constitue pas un élément qui
puisse avoir une influence sur la délimitation effectuée dans cette affaire.

230. Les éléments invoqués à cet égard ne sont donc pas d’une impor-
tance telle qu'ils puissent affecter la décision, mais il existe toujours la
possibilité que dans des affaires futures un ou plusieurs de ces éléments
soient assez importants pour pouvoir affecter la délimitation.

g) La disproportion des longueurs de côtes

231. La disproportion des longueurs de côtes, par contre, est impor-
tante dans cette affaire. La Cour, dans son arrêt, s’est longuement étendue
sur ce point et je suis d’accord avec son raisonnement et sa conclusion à
cet égard.

232. Les différents aspects de la question de la disproportion ou de la
proportionnalité envisagés du point de vue de l'équité peuvent être
succinctement résumés comme suit:

a) une disproportion des longueurs de côtes aussi importante que celle
qui se manifeste dans la présente affaire est clairement une circons-
tance pertinente à prendre en considération tant au regard de déci-
sions antérieures que pour l'application de principes équitables ;

b) le principe de proportionnalité ne signifie pas une division de l’espace
maritime sur une base proportionnelle. La Cour a déclaré dans
l'affaire Libye/Malte qu'elle se refusait à «exprimer en chiffres»
l'équité du résultat (C.J. Recueil 1985, p. 55, par. 75). Elle a également
observé:

«La Cour ne pense pas qu’il soit conforme aux principes de l’opé-
ration de délimitation d’essayer de parvenir à un rapport arithmé-
tique préétabli entre les côtes pertinentes et les surfaces de plateau
continental qu’elles engendrent. » (Ibid.)

c) le facteur de proportionnalité s'applique seulement aux côtes et non à
la masse terrestre, car « c’est la longueur du littoral qui importe » (ibid.
p.73, opinion individuelle de M. Sette-Camara);

d) la proportionnalité peut légitimement servir de critère pour vérifier
l’équité d’une délimitation.

«De l'avis de la Cour, aucune raison de principe n’empéche
d’employer le test de proportionnalité, à peu près de la manière dont
on l’a fait en l'affaire Tunisie/ Libye, et qui consiste à déterminer les
«côtes pertinentes » et les «zones pertinentes » de plateau continen-
tal, à calculer les rapports arithmétiques entre les longueurs de côte et

238
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 273

les surfaces attribuées, et finalement à comparer ces rapports, afin de
s'assurer de l'équité d’une délimitation entre côtes se faisant face tout
autant qu'entre côtes adjacentes. » (C.I.J. Recueil 1985, p. 53, par. 74.)

e) la Cour se servira de la proportionnalité pour corriger une situation
lorsque

«la disproportion entre les longueurs de côte [est] si flagrante qu’il
[faut] absolument, pour parvenir à un résultat équitable, corriger
toute ligne éventuelle selon un rapport raisonnable» (ibid., p. 73,
opinion individuelle de M. Sette-Camara; voir également l'arbitrage
franco-britannique, RSA, vol. XVIIL p. 189, par. 101);

Jf) l'application du principe de proportionnalité est un exemple de
recours au sens de l'injustice pour vérifier la justice d’un résultat,
comme on l’a vu aux paragraphes 104 à 109 ci-dessus;

g) bien que le principe de l’équidistance soit fondé sur des considéra-
tions équitables, l’équidistance est seulement une solution prima facie.
L'existence d’une disproportion flagrante, comme en l’espèce, suffi-
rait a détourner la Cour de cette solution prima facie;

h) une telle disproportion est une circonstance spéciale au sens du para-
graphe 1 de l’article 6 de la convention de 1958, ainsi qu’une circons-
tance pertinente au regard du droit international coutumier.

PARTIE C. L’EQUITE CONSIDEREE
SELON UNE PERSPECTIVE UNIVERSELLE

233. Il est bon, en concluant cette analyse dés applications de l’équité
_ dans l’arrêt de la Cour, d’examiner rapidement ce concept dans une pers-

pective universelle. Vu l’importance cruciale que revêt l’équité dans le
droit de la mer, et étant donné en plus que celui-ci se trouve encore dans
une phase critique et formative, un examen du rôle de l’équité serait
incomplet s’il ne s’accompagnait pas d’une recherche de concepts, de
principes et d’attitudes de portée plus étendue et plus universelle. Se
placer ainsi dans une perspective universelle ne peut qu’affermir le droit
de la mer en ce qui concerne aussi bien son contenu conceptuel que l’auto-
rité qui lui est reconnue. Les concepts d’équité dont s’inspire actuellement
le droit international ne sont que partiellement représentatifs du corpus
de la réflexion qui a été consacrée à l’équité et sur lequel pourrait
s’appuyer cette approche des problèmes du droit de la mer. On pourrait y
trouver aussi des enseignements utiles pour régler une affaire comme
celle-ci.

234. La Cour internationale de Justice, dont la composition doit assu-
rer «la représentation des grandes formes de civilisation et des principaux
systèmes juridiques du monde» (voir l’article 9 du Statut de la Cour), a
une obligation particulière de rechercher dans l’ensemble de ces tradi-

239
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 274

tions et de ces systémes juridiques les principes et les approches de nature
à enrichir le droit qu’elle administre, c’est-à-dire, dans le contexte de la
présente espèce, les contributions que l’équité pourrait apporter au droit
de la mer.

235. Cette recherche des traditions mondiales d’équité pourrait ouvrir
des perspectives de portée considérable pour le développement du droit
de la mer. If s’agit en particulier de notions profondément enracinées dans
ces traditions, et que le droit international n’a pas encore exploitées,
comme celles d’un magistère à l’égard des ressources de la planète, d’une
utilisation équitable de ces ressources qui transcende l’immédiat, de
Pattribution d’un statut «sui generis » à des ressources planétaires comme
la terre, les lacs et les rivières, d’une gestion prudente de ces ressources et
de leur conservation au bénéfice des générations futures. L'importance
de ces notions pour le développement du droit de la mer se passe d’expli-
cations.

236. Ces points de vue se retrouvent dans un grand nombre de tradi-
tions et de civilisations, et l’ubiquité du principe d'équité a déjà été relevée
dans la jurisprudence de la Cour.

237. A propos plus particulièrement du droit de la mer, M. Ammoun a
observé dans les affaires du Plateau continental de la mer du Nord:

«Intégré dans les grands systèmes juridiques du monde moderne
auxquels fait allusion l’article 9 du Statut de la Cour, le principe
d’équité se manifeste dans le droit de l’Europe occidentale et de
l'Amérique latine, héritières directes du jus gentium romano-médi-
terranéen; dans la common law tempérée et complétée par l’equity
dite accessoire, dans le droit musulman que fondent sur l’équité, et
plus particulièrement sur son équivalent qu’est l'égalité, le Coran et
l’enseignement des quatre grands jurisconsultes de l’Islam condensé
dans la Shari’a et comportant, parmi les sources du droit, I’ Istihsan,
autorisant les jugements d’équité; le droit chinois, avec la primauté
de la loi morale et du sens commun de l’équité, en accord avec la
philosophie marxiste-léniniste; le droit soviétique, qui fait place
nettement aux préoccupations d'équité; le droit hindou qui convie
«l'individu à agir et le juge à statuer selon sa conscience, selon la
justice, selon l'équité, si aucune autre règle de droit ne s’impose à
eux»; enfin le droit des autres pays d’ Asie et des pays d’Afrique dont
les coutumes incitent particulièrement le juge à ne pas s’écarter de
l'équité et dont les Européens ont souvent méconnu «le rôle concilia-
teur et la nature équitable»; coutume dont est né un jus gentium
constitué conjointement avec les règles de la common law dans les
anciennes possessions anglaises, les lacunes étant à combler
«suivant la justice, l’équité et la conscience»; et, dans les anciennes
possessions françaises, avec le droit de l’Europe occidentale imbu de
droit romain.

Un principe général de droit s’est en conséquence établi que le
droit des gens ne pouvait s’empêcher d’accueillir, fondant les rela-

240
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 275

tions juridiques entre les nations sur l’équité et la justice.» (C.LJ.
Recueil 1969, p. 139-140, opinion individuelle de M. Ammoun; notes
omises.)

238. La liste des sources citées par M. Ammoun est une mine dont nous
pouvons extraire les éléments d’un sens universel de la justice et de
l’impartialité qui est à la racine même de l'équité. D’autres sources
importantes seraient aussi à mentionner — les analyses si élaborées
de la justice dans la philosophie grecque! et judaïque?; le concept im-
prégné d’équité de «dharma» dans la jurisprudence hindoue?; la
profonde impartialité de l’équité et de la justice dans le bouddhisme; la
tradition chrétienne de la justice et de la conscience déclarées « plus
importantes que la loi», en opposition au pur légalismeÿ; et l’injonction
coranique:

1 Voir le conflit entre la conscience et l’injustice de la loi dans Antigone de Sophocle,
VE siècle av. J.-C. (Traduction anglaise de Eliz. Wyckoff, dans Complete Greek Trage-
dies H, publié sous la direction de D. Grene et R. Lattimore, 1960, Editions de l’Univer-
sité de Chicago, p. 170.)

2 «Pour quel’humanité maîtrise le plus grand de tous les arts, l’art de vivre ensemble
en bon voisinage — pour que le droit éclaire la marche de l’esprit humain vers une
meilleure compréhension entre les nations — nous devons reconnaître la vérité qui
a été révélée aux prophètes d’Israël, que l'équité est un élément indissociable de la
justice.» (Ralph A. Newman, «The Principles of Equity as a Source of World
Law», Israel Law Review, vol. 4, 1966, p. 631.)

3 Le Bhagvadgita donne 4 la vertu un réle central dans l’ordre mondial (IV.7) et le
tout premier mot de ce classique, qualifié de joyau de la littérature sanscrite, est le mot
dharma, et le Bhradaranayake Upanishada dit que le dharma est le roi des rois (1, 4-14).
Le monumental traité de Kane sur le dharmasastra (P. V. Kane, History of Dharmasas-
tra, 1946) cite parmi les significations du dharma ies concepts de devoir, de droit, de
justice et de moralité (vol. 1, p: 1). Fritz Berolzheimer voit dans les conceptions philoso-
phiques de la justice dans l’Inde ancienne les « antécédents de l’évolution ultérieure du
droit et de l'éthique chez les Grecs et les Romains » (Berolzheimer, The World’s Legal
Philosophies, 1968, p. 37).

4 Voir, d’un point de vue général, K. N. Jayatilleke, « The Principles of International
Law in Buddhist Doctrine», Recueil des cours, t. 120 (1967-T), p. 443-567. Le monde
doit être gouverné par une «autorité sans roi». Cette «autorité sans roi» doit être
le droit (p. 539); et le respect du droit et de la morale est extrêmement important
dans la conception bouddhiste du droit (p. 449). Deux concepts sont à la base de
l'attitude bouddhiste par rapport au droit: a) la règle de la vertu; b) le bonheur
et le bien-être de l'humanité (L. P. N. Perera, Buddhism and Human Rights, 1991,
p. 41).

5 Voir Matthieu 23: 23. Les conceptions de la conscience dans l’Eglise du Moyen Age
(comme les Summae Confessorum devant aider les prétres 4 apprécier la conduite
morale des pénitents) ont probablement contribué 4 fagonner la pensée des chanceliers
anglais (voir A. W. B. Simpson, A History of the Common Law of Contract, 1975, p. 405;
voir aussi ibid., p. 377-379 et p. 397-405). La conscience tenait une si large place à leurs
yeux que la rubrique qui rassemble les premiéres décisions des chanceliers n’est pas
l'équité mais la conscience (voir ibid., p. 398), car, posant les bases de la jurisprudence en
equity, le chancelier statuait « en tant que juge de la conscience, en appliquant le droit de
la conscience...» (ibid.)

241
DELIMITATION MARITIME (OP. IND. WEERAMANTRY) 276

« Et si tu juges

alors juge entre eux à la balance
Oui, Dieu aime ceux

qui jugent à la balance »!,

qui a été abondamment commentée au cours des siècles par les juristes
islamiques?.

239. Les notions très élaborées de conduite raisonnable et équitable
que révèlent les recherches modernes sur le droit coutumier de l’Afriqueÿ,
du Pacifique* et des Indiens d'Amérique” et les principes de profonde
harmonie avec l’environnement qui sont à la base du droit coutumier des
aborigénes d’Australie® accroissent encore la masse des sources dispo-
nibles.

240. Ce qui se dégage, c’est une notion de l’équité qui est fondée sur la
base très large d’une jurisprudence universelle et qui s’affirme alors avec
une plus grande autorité. Les notions de la primauté du droit internatio-
nal, les concepts de vertu dont celui-ci est imprégné, le caractère sacro-
saint des ressources de la terre, Pharmonie entre l’activité de l’homme et
l’environnement, le respect des droits des générations futures et la gestion
de ces ressources avec la prudence et la prévoyance qui conviennent à

! Sourate 5, verset 45, traduction Muhammad Hamidullah. En particulier, la
méthode de raisonnement juridique appelée istihsan, dont parle M. Ammoun, donne un
rôle important à l'équité. Voir également John Makdisi, « Legal Logic and Equity in
Islamic Law», American Journal of Comparative Law, vol. 45, 1985, p. 63; H. Afchar,
«The Muslim Conception of Law», International Encyclopedia of Comparative Law,
vol. VII, p. 90-96; et le même auteur, « Equity in Musulman Law », dans Ralph Newman
(dir. publ.), Equity in the World’s Legal System, 1973, p. 111-123.

2 Leurs méthodes de raisonnement juridique sont les suivantes : giyas (raisonnement
par analogie), istishab (présomption de continuité), istislah (considérations d'intérêt
public) et istihsan (concept d'équité). Voir Makdisi, op. cit., p. 40-45. La pertinence de
certaines de ces méthodes — comme istislah et istihsan — n’a pas à être soulignée.

3 Le droit pour l'individu de posséder de la terre est limité par le droit supérieur du
groupe social auquel il appartient (A. N. Allott, dans Cotran et Rubin (dir. pubi.),
Readings in African Law, 1970, p. 265). Voir aussi T. O. Elias, The Nature of African
Customary Law, 1956, p. 272 : « C’est cette volonté de juger en équité qui est la caractéris-
tique la plus constante du processus judiciaire africain. » Voir également M. Gluckman,
The Judicial Process among the Barotse of N. Rhodesia, 1955, p. 202-206; J. H. Driberg
(«The African Conception of Law», Journal of Comparative Legislation and Internatio-
nal Law, novembre 1934, p. 230-246) traite du droit africain envisagé sous l’angle de sa
croissance organique en fonction de l’évolution des besoins de la société. Sur les valeurs
de la collectivité qui ne sont pas en elles-mêmes des éléments du droit appliqué dans le
processus judiciaire, voir M. Gluckman, Order and Rebellion in Tribal Africa, 1963,
p. 178-206.

4 Voir, d’un point de vue général, Peter Sack, Land between Two Laws, 1973, et
P. Hambruch, Nauru: Results of the South Seas Expedition, 1914. Pour le concept de
loyauté en droit foncier traditionnel hawaiien, voir M. K. MacKenzie (dir. publ.), Native
Hawaiian Rights Handbook, 1991, p. 26

5 Voir K. N. Llewellyn et E. A. Hoebel, The Cheyenne Way, 1941; Charles F. Wilkin-
son, American Indians, Time, and the Law, 1987.

6 Voir H. McRae, G. Nettheim et L. Beacroft, Arboriginal Legal Issues, 1991, p. 44-56;
Mabo v. Queensland (1992), Australian Law Journal, vol.7, p. 408 (High Court of Austra-
lia).

242
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 277

quelqu'un qui en a reçu le dépôt et la responsabilité sont des principes
équitables sur lesquels insistent ces traditions — principes dont toutes les
incidences n’ont pas encore été incorporées dans le tissu du droit interna-
tional. Cette approche peut aussi conférer à l’équité, spécialement dans
son application au domaine de plus en plus important des ressources
planétaires comme la mer, une signification plus profonde et plus péné-
trante que si sa recherche n’était pas universelle. En outre, elle met en
relief les perspectives à long terme qu’il faut garder présentes à l’esprit à
mesure qu’une branche du droit en mutation se cristallise dans le moule
conceptuel qui dictera sa configuration pour l’avenir prévisible.

241. Deux exemples de ces perspectives plus larges, qui intéressent
particulièrement le droit de la mer et qui sont empruntés à deux traditions
juridiques très différentes, illustreront cette proposition. Ils ont trait aux
principes de conservation des ressources du globe et de protection contre
la pollution de l’environnement qui sont d’une particulière importance
pour le droit applicable à une ressource aussi importante de la planète et
ils ne sont pas dénués de pertinence dans des affaires de délimitation
maritime. On a pu voir dans cette affaire même que la conservation des
ressources se trouvait à l'arrière-plan du différend car c'était la quasi-
extinction du capelan, une des resssources les plus précieuses de la région,
qui a directement contribué à l’ouverture des négociations internationales
qui ont précédé la saisine de la Cour.

242. Le premier de ces exemples nous est donné par des systèmes juri-
diques traditionnels comme ceux de l’Afrique, du Pacifique et des Indiens
d'Amérique dans lesquels était profondément enraciné un respect de la
terre, de l’atmosphère, des lacs et des mers, dont le développement du
droit de la mer peut utilement s’inspirer!. Dans les sociétés du Pacifique,
par exemple, la terre possédait des connotations métaphysiques qui
empéchaient que l’on considère qu’elle puisse être vendue comme une
marchandise2. Le respect de ces éléments constitutifs du patrimoine des
générations suivantes dictait des règles et des attitudes fondées sur la
notion d’un partage équitable qui était à la fois horizontal vis-à-vis de la
génération présente et vertical pour le bénéfice des générations à venir.

! Voir aussi E. B. Weiss, In Fairness to Future Generations: International Law,
Common Patrimony and Intergenerational Equity, 1989: diverses cultures considérent
que chaque génération a pour mission de gérer et de conserver l’environnement naturel
au bénéfice des générations à naître, et il est possible de maintenir l’équité entre les
générations en appliquant les principes consacrés par une longue tradition du droit
international consistant à recourir à des principes équitables pour parvenir à un résultat
juste.

2 Voir P. Sack, op. cit., p. 33 et 37.

3 Voir E. B. Weiss, op. cit., p. 37:

«Le recours à l’équité pour établir des normes équitables d’allocation et de
partage des ressources et des avantages pose les bases de l'élaboration de principes
d’équité intergénérationnelle. Ces principes peuvent s’appuyer sur l’usage crois-
sant que fait la Cour internationale de Justice de principes équitables pour parve-
nir à un résultat qu’elle considère comme impartial et juste. »

243
DELIMITATION MARITIME (OP. IND, WEERAMANTRY) 278

243. Le deuxième exemple est emprunté au droit islamique, qui con-
sacre une autre notion d’équité profondément pertinente: l’idée suivant
laquelle les ressources de la Terre ne sont pas susceptibles d’une appro- ‘
priation pure et simple au même titre que les biens meubles, mais font
l’objet d’une tutelle qui doit être exercée pour le bénéfice de toutes les
générations futures. Ce concept juridique veut que ces ressources soient
traitées avec le soin dû aux biens d’autrui et que chaque génération
préserve pour l’avenir l’héritage qu’elle a reçu du passé. Ces principes
équitables renferment peut-être la clef de bon nombre des problèmes
environnementaux qui affectent la terre et les océans et l’air que l’on
respire.

244. Cette équité transcendantale, telle qu’envisagée par ces systèmes,
ajoute des dimensions nouvelles au cadre dans lequel peuvent se dévelop-
per les considérations équitables applicables en droit de la mer et rehaus-
ser leur autorité. Elle montre à quel point un tribunal chargé de délimiter
des espaces maritimes est spécialement tenu d'accorder toute l’impor-
tance nécessaire au caractère universel des éléments à partir desquels il
façonne le droit de l'avenir.

245. Je conclurai sur une note d’élégance que:

«Derrière les façades diverses des systèmes juridiques nous
discernons l'identité fondamentale des principes sous-jacents
d'équité qui unissent les systèmes juridiques, de la même manière
que dans une cathédrale gothique la multiplicité des rythmes de ses
pierres se fond avec les élans fondamentaux de l’esprit et de la
nature. »!

246. Ce n’est pas sans raison que les participants à la conférence des
Nations Unies sur le droit de la mer, venus d’horizons extrêmement diffé-
rents et avec des intérêts radicalement divergents, ont pu trouver dans
l'équité un terrain d’entente pour l’élaboration du nouveau droit de la
mer.

x * %

247. Cette brève analyse d’une vaste question — la contribution de
l'équité à une décision particulière — a pour but de montrer les
nombreuses manières dont elle intervient dans le processus judiciaire et
dont elle peut contribuer au développement du droit de la mer. Sans
prétendre être exhaustive, elle continuera peut-être, à tout le moins, à
appeler l’attention sur des aspects qui, restant implicites, peuvent demeu-
rer inexplorés.

248. Toute l’histoire du droit international est richement tissée de ré-
flexions diverses sur la question de l’équité. Plus que tout autre domaine
de la pensée juridique, l'équité est peut-être celui dont on peut dire que

Î Newman, op. cit. p. 631.

244
DÉLIMITATION MARITIME (OP. IND. WEERAMANTRY) 279

«sous les remous superficiels créés par les décisions rendues dans des
affaires particulières monte la marée puissante des principes fondamen-
taux de la justice » !. Toute la puissance de cette marée doit être exploitée
pour que le droit de la mer qui se développe actuellement parvienne à
complète maturité.

(Signé) Christopher Gregory WEERAMANTRY.

1 Voir R. A. Newman, op. cit. p. 621.
245
